EXHIBIT 10.1
 

 
*Note on Redacted Material:  Certain information in Sections 2(a) through (e) of
the Drilling Services Agreement included as “Exhibit D” to this Agreement has
been omitted pursuant to a Confidential Treatment Request (“Request”) filed by
Timberline Resources Corporation with the United States Securities and Exchange
Commission (“SEC”) concurrently with the filing of the Current Report on Form
8-K to which this Agreement is an exhibit.  The omitted material has been filed
separately with the SEC as part of the Request.  The omitted information is
contained in one page of the Drilling Services Agreement and is indicated below
as “REDACTED.”


 
 

 

 
 
STOCK PURCHASE AGREEMENT
 
by and among

TDI HOLDINGS, INC.,
an Idaho corporation,


TIMBERLINE DRILLING, INCORPORATED.,
an Idaho corporation,
 
and
 
TIMBERLINE RESOURCES CORPORATION,
a Delaware corporation.
 
October 25, 2011
 



   

 

 





 
 

--------------------------------------------------------------------------------

 

EXHIBITS


Exhibit "A"                      Promissory Note
Exhibit "B"                      Method for Calculation of Working Capital
Exhibit "C"                      Legal Opinion Matters
Exhibit "D"                      Drilling Services Agreement




SCHEDULES


Schedule 3.1(c)
Schedule 5.1(d)
Schedule 5.4
Schedule 5.5
Schedule 5.6
Schedule 5.9(b)
Schedule 5.10
Schedule 5.11
Schedule 5.12(a)
Schedule 5.12(b)
Schedule 5.13(a)
Schedule 5.13(b)(i)
Schedule 5.13(c)
Schedule 5.13(d)
Schedule 5.14(e)
Schedule 5.18
Schedule 5.20(a)
Schedule 5.20(a)(ii)
Schedule 5.20(b)
Schedule 5.21(h)
Schedule 5.22
Schedule 5.25
Schedule 5.26
Schedule 8.1(f)








 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this "Agreement") is entered into on October 25,
2011 by and among TDI Holdings, Inc., an Idaho corporation ("Buyer"), Timberline
Drilling, Incorporated., an Idaho corporation (the "Company"), and Timberline
Resources Corporation, a Delaware corporation ("Seller").
 
A.           Seller owns all of the issued and outstanding Common Stock of the
Company.
 
B.           Seller owns fifty (50) shares of World Wide Exploration, S.A. de
C.V. ("WWE"), a Mexican subsidiary of the Company.
 
C.           Pursuant to this Agreement, Buyer will purchase from Seller and
Seller will sell to Buyer (i) 100% of the issued and outstanding Common Stock of
the Company, and (ii) the fifty (50) shares of WWE held by Seller (the "WWE
Shares").
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the parties agree as follows.
 
1.           Definition of Certain Terms.  In addition to the terms defined in
this Agreement, certain other terms used in this Agreement are defined in the
Appendix attached hereto and, when used herein, shall have the meanings set
forth in the Appendix, which is incorporated herein by reference.
 
2.           Purchase and Sale of Shares. Upon the terms and subject to the
conditions set forth herein, Seller shall sell, transfer, convey, assign and
deliver to Buyer at the Closing, and Buyer shall purchase and accept delivery
from Seller at the Closing, all of the Shares owned by Seller and the WWE
Shares, free and clear of all Encumbrances.
 
3.           Purchase Price.
 
3.1           Calculation of Purchase Price.
 
(a)           Amount of Purchase Price.  The purchase price for the Shares and
the WWE Shares (the "Purchase Price") shall be (i) the Cash Consideration, plus
(ii) the Note Amount, plus (iii) the Indebtedness to be Assumed, plus (iv) the
value of the discounted drilling services in the executed Drilling Services
Agreement, plus (v) any amount of Excess Working Capital, if any, paid by Buyer
to Seller as a result of the Working Capital Adjustment pursuant to Section
3.3(e)(ii), less (vi) any amount of Working Capital Deficit, if any, paid by
Seller to Buyer as a result of the Working Capital Adjustment pursuant to
Section 3.3(e)(i).  The determination of the final Purchase Price shall not
limit, reduce or otherwise affect or alter the representations, warranties and
covenants of the parties contained herein including, without limitation, their
indemnification obligations under Article 10.
 
(b)           Payment of Purchase Price.  Subject to the adjustment and payments
pursuant to this Section 3, at the Closing, Buyer shall pay the Purchase Price
as follows: (i) payment of the Closing Payment by wire transfer of immediately
available funds to an account or accounts designated by Seller; (ii) assumption
of the Indebtedness to be Assumed, or as the case may be, payment of the same by
wire transfer of immediately available funds to an account or accounts
designated by the payees thereof; and (iii) by the execution and delivery of the
Promissory Note and the Drilling Services Agreement to Seller.
 

1
 

--------------------------------------------------------------------------------

 

(c)           Definitions.  For purposes of this Agreement, the following terms
shall be defined as follows: (i) "Cash Consideration" shall mean an amount in
cash equal to Eight Million Dollars ($8,000,000); (ii) "Closing Payment" shall
mean the Cash Consideration;  (iii) "Indebtedness to be Assumed" shall mean the
aggregate of those certain items of Indebtedness of the Company as of the
Closing Date as set forth in Schedule 3.1(c) attached hereto in the amount set
forth on the Payoff Letters with respect thereto; (iv) "Note Amount" shall mean
an amount equal to One Million Three Hundred Fifty Thousand Dollars ($1,350,000)
which amount shall bear interest at ten percent (10%) per annum paid monthly,
with principal being due at 18 months from the Closing; "Promissory Note" shall
mean a promissory note representing the Note Amount substantially in the form
attached hereto as Exhibit "A" (the "Promissory Note") payable to Seller.
 
3.2           Tax Withholdings.  Notwithstanding anything in this Agreement to
the contrary, Buyer shall be entitled to withhold and deduct from the
consideration otherwise payable pursuant to this Agreement such amounts as Buyer
is reasonably required to deduct and withhold with respect to the making of such
payment under the Code or any Tax Legal Requirement.  Such amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such deduction and withholding were made.  Buyer shall provide
Seller with a statement setting forth any amount to be withheld pursuant to this
Section 3.2 no later than ten (10) days before the Closing for Seller to review
(the “Tax Withholding Statement”).  If Seller objects to the amounts set forth
in the Tax Withholding Statement, Buyer and Seller shall negotiate in good faith
to resolve the disagreement.
 
3.3           Working Capital Target; Working Capital Adjustment.
 
(a)           Working Capital Target. As of the Closing, the Company shall have
minimum Working Capital in an amount such that the Company’s Current Ratio is
equal to 1.2 (the "Working Capital Target").  If the Working Capital as of the
Closing Date (as adjusted pursuant to the Final Working Capital Adjustment
Statement setting forth the Final Working Capital Adjustment Amount) is an
amount less than the Working Capital Target, that difference shall be considered
a Working Capital deficit (the "Working Capital Deficit").  If the Working
Capital as of the Closing Date (as adjusted pursuant to the Final Working
Capital Adjustment Statement setting forth the Final Working Capital Adjustment
Amount) is an amount greater than the Working Capital Target, that difference
shall be considered excess Working Capital (the "Excess Working Capital").  The
Working Capital Target shall be calculated consistent with the method of
accounting historically applied by the Company and with the illustration set
forth on Exhibit "B".
 
(b)           Working Capital Adjustment.  The procedure for determining any
adjustment to the Working Capital of the Company ("Working Capital Adjustment
Amount") shall be as follows:
 
(i)           sixty (60) days after the Closing Date, Buyer will deliver to
Seller a balance sheet of the Company as of the Closing Date prepared in
accordance with GAAP and updated to reflect actual assets and liabilities as of
the Closing Date ("Closing Date Balance Sheet"), accompanied by the following:
 
(A)           a statement of the actual Working Capital of the Company as of the
Closing Date ("Closing Date Working Capital") and based on the balance sheet
prepared in accordance with Section 3.3(b)(i), excluding the Company’s
subsidiary operations in Mexico; and
 
(B)           a written statement (the "Post-Closing Working Capital Adjustment
Statement"), based on the balance sheet prepared in accordance with Section
3.3(b)(i), setting
 

2
 

--------------------------------------------------------------------------------

 

forth the calculation of the (i) Working Capital Deficit or (ii) Excess Working
Capital, as the case may be, and the resulting adjustment to the Purchase Price
(the "Post-Closing Working Capital Adjustment Amount").
 
Buyer's failure to timely deliver the Closing Date Balance Sheet shall not
prejudice any of the Buyer's rights under this Section 3.3, provided however
that any Excess Working Capital payment that is ultimately determined to be owed
to the Seller pursuant to this Section 3.3 will be deemed to have accrued
interest at the rate of fifteen percent (15%) per annum on a pro rated basis for
each day that the Buyer fails to deliver the Closing Date Balance Sheet past the
60-day deadline provided for under this Section 3.3.
 
(c)           Immediate Payment of any Undisputed Excess Working Capital. Within
three (3) Business Days of providing the Post-Closing Working Capital Adjustment
Statement, if such Post-Closing Working Capital Adjustment Statement sets forth
Excess Working Capital for the Post-Closing Working Capital Adjustment Amount,
Buyer shall pay to Seller an amount equal to such Excess Working Capital set
forth in the Post-Closing Working Capital Adjustment Statement by delivery of
immediately available funds (“Undisputed Excess Working Capital Payment”).  Such
Undisputed Excess Working Capital Payment will be made regardless of whether or
not Seller objects to the Post-Closing Working Capital Adjustment
Statement.  The Undisputed Excess Working Capital Payment shall be credited
towards any Final Working Capital Adjustment Amount (as defined below) that
Buyer may be obligated to pay pursuant to the Final Working Capital Adjustment
Statement (as defined below).  If the Undisputed Excess Working Capital Payment
is not made within such three (3)-Business Day period, the Undisputed Excess
Working Capital Payment will bear interest at the rate of fifteen percent (15%)
per annum on a pro rated basis for each day that Buyer fails to make the
Undisputed Excess Working Capital Payment.
 
(d)           Review; Dispute Procedure. Seller shall have the right to give a
written notice (the "Working Capital Objection Notice"), within twenty (20) days
following the receipt of the Post-Closing Working Capital Adjustment Statement
(the "Working Capital Objection Period"), to Buyer setting forth any objections
which Seller has to the calculation of the Post-Closing Working Capital
Adjustment Amount set forth on the Post-Closing Working Capital Adjustment
Statement.  If  a proper Working Capital Objection Notice agreed to and executed
by Seller is not given within the Working Capital Objection Period, then Seller
shall be deemed to have agreed to the Post-Closing Working Capital Adjustment
Statement, in which event the Post-Closing Working Capital Adjustment Amount as
set forth on the Post-Closing Working Capital Adjustment Statement shall be
final and binding on the parties (the "Final Working Capital Adjustment Amount"
and the "Final Working Capital Adjustment Statement").
 
If Seller timely delivers a proper Working Capital Objection Notice during the
Working Capital Objection Period, then for a period of twenty (20) days
thereafter, Buyer and Seller shall negotiate in good faith to try to resolve
their disagreements regarding the Post-Closing Working Capital Adjustment
Statement and the Post-Closing Working Capital Adjustment Amount.  If Buyer and
Seller resolve their dispute then the amount as set forth on the agreed upon
statement will be the Final Working Capital Adjustment Amount and the agreed
upon statement will be the Final Working Capital Adjustment Statement.  If Buyer
and Seller are unable to agree on these amounts within twenty (20) days after
the date of the Working Capital Objection Notice, then the determination of the
Final Working Capital Adjustment Statement and the Final Working Capital
Adjustment Amount shall be submitted to a firm of certified public accountants
mutually acceptable to Buyer and Seller (the "Independent Accountants").  If
Buyer and Seller are unable to agree on a firm of certified public accountants
within forty (40) days after the delivery of a proper Working Capital Objection
Notice, then each of Buyer, on the one hand, and Seller, on the other hand, will
name its own firm of certified public accountants within ten (10) days after the
end of such forty (40) day period, and such named firms shall promptly
communicate with each other and agree on a third-party,

3
 

--------------------------------------------------------------------------------

 

independent firm of certified public accountants within ten (10) days after the
last of their selection, and the selected independent accounting firm shall be
the Independent Accountants hereunder (and if either Buyer or Seller fails to
name its own firm of certified public accountants, within the applicable ten
(10) days, then the firm named by the other party shall have the right to select
an accounting firm (which may be itself), and such accounting firm shall be the
Independent Accountants hereunder).  The Company shall furnish the Independent
Accountants with such information and documents as the Independent Accountants
may request in order to resolve the items in dispute.  Buyer and Seller will
cooperate with the Independent Accountants and shall use their Reasonable Best
Efforts to assist and enable the Independent Accountants to render their
determination as quickly as possible.  The Independent Accountants shall render
their determination of the Final Working Capital Adjustment Amount (based on the
methodology described in Section 3.3(b)(i)) to be set forth on the Final Working
Capital Adjustment Statement by giving Notice thereof in writing to Buyer and
Seller at the same time.  The decision of the Independent Accountant shall be
final and binding on the parties and shall not be subject to judicial
review.  The Final Working Capital Adjustment Amount and the Final Working
Capital Adjustment Statement will be deemed final on the earliest of (i) the
failure of Seller to timely deliver a proper Working Capital Objection Notice
during the Working Capital Objection Period, (ii) the resolution of all disputes
with regard to the Final Working Capital Adjustment Amount, by mutual agreement
of Buyer and Seller, or (iii) the determination of the Independent Accountants.
 
(e)           Payment of Final Working Capital Adjustment Amount.
 
(i)           If a Working Capital Deficit exists as a result of the
determination of the Final Working Capital Adjustment Amount, Seller shall pay
to Buyer, an amount equal to such Working Capital Deficit by delivery of
immediately available funds within three (3) Business Days after the date on
which the Final Working Capital Adjustment Amount is determined.  In the event
that any required amount is not paid by Seller within such three (3) Business
Days, then Buyer shall have the right, in addition to any of its other remedies
under this Agreement, or at law or equity, to reduce, or cause the Company or
any Affiliate of the Company, Buyer or any owner of Buyer to reduce, any amounts
required by such parties to be paid to Seller (whether under this Agreement, the
Promissory Note or otherwise) by an amount up to the amount required, but not
paid, under this Section 3.3(e).
 
(ii)           If Excess Working Capital exists as a result of the determination
of the Final Working Capital Adjustment Amount, Buyer shall pay to Seller an
amount equal to such Excess Working Capital, minus any Undisputed Excess Working
Capital Payment already made to Seller, by delivery of immediately available
funds within three (3) Business Days after the date on which the Final Working
Capital Adjustment Amount is determined. In the event that any required amount
is not paid by Buyer within such three (3) Business Days, then (i) the amount of
Excess Working Capital due to Seller will bear interest at the rate of fifteen
percent (15%) per annum on a pro rated basis for each day that Buyer fails to
make the required payment; and (ii) Seller shall have the right, in addition to
any of its other remedies under this Agreement, or at law or equity, to reduce
any amounts to be paid to Buyer (whether pursuant to this Agreement, pursuant to
the Drilling Services Agreement or otherwise) by an amount up to the amount
required, but not paid, under this Section 3.3(e).
 
(f)           Independent Accountants' Fees.  The fees of the Independent
Accountants incurred pursuant to Section 3.3, if any, shall be allocated between
Buyer, on the one hand, and Seller, on the other hand, so that each party's
share of such fees shall be in the same proportion that (i) the aggregate amount
of disputed amounts as finally determined by the Independent Accountants against
Buyer or Seller, as the case may be, bears to (ii) the aggregate amount of
disputed amounts submitted by the parties to the Independent Accountants.
 
4
 

--------------------------------------------------------------------------------

 
 
 
 
4.           Closing.
 
4.1           Closing Date.  The closing of the Contemplated Transaction (the
"Closing") will take place on the next Business Day after all the conditions set
forth in Article 8 have been satisfied (or, to the extent permitted, waived by
the party or parties entitled to the benefit thereof), or at such other place,
time and date as may be agreed by the parties.  Other than for purposes of the
representations and warranties set forth herein (with respect to which the
Closing shall be deemed effective as of the time the Closing is consummated),
the Closing shall be deemed to be effective as of the opening of business on the
Closing Date (the "Effective Time"). The Closing may be accomplished remotely by
the electronic exchange of all closing deliveries required by Section 4.2
between the parties.  The date on which the Closing actually occurs is referred
to herein as the "Closing Date."
 
4.2           Closing Deliveries.
 
(a)           At the Closing, Seller will deliver or cause to be delivered to
Buyer the following items:
 
(i)           the Drilling Services Agreement, executed by Seller;
 
(ii)          pay-off letters, cancelled promissory notes and lien releases, as
applicable, regarding the Indebtedness of the Company  (collectively, "Payoff
Letters"), each in form and substance reasonably satisfactory to Buyer;
 
(iii)         the share certificates representing the Shares and the WWE Shares,
duly endorsed for transfer or accompanied by duly executed transfer powers;
 
(iv)         an instrument signed by Seller and Juniper Resources, LLC, a
private company controlled by Ron Guill, consenting to the Contemplated
Transaction, waiving compliance with the provisions of the Credit Agreement,
dated October 31, 2008, restricting the sale of the Company by Seller, and
terminating the Security Agreement and Collateral Assignment and Pledge of Stock
and Security Agreement, each dated October 31, 2008, pursuant to which Seller
pledged the Shares as collateral for a loan from Ron Guill to Seller.
 
(v)          resignations executed by all existing directors and officers of the
Company;
 
(vi)         a certificate of the Secretary of the Company  verifying that all
Indebtedness of the Company to Seller and its Affiliates and any officer,
manager or director of the Company has been satisfied and released in full;
 
(vii)        certified copies of the Organizational Documents of the Company and
of any of the Company’s subsidiaries;
 
(viii)       the stock transfer records and original minute book for the Company
and any of the Company’s subsidiaries;
 
(ix)          general releases from Seller and any other officers or directors
of the Company to and in favor of Buyer and the Company in such forms as may
reasonably be requested by Buyer;
 

5
 

--------------------------------------------------------------------------------

 

(x)           a certificate, pursuant to and in the form described in Treasury
Regulations Section 1.1445-2(b)(2), certifying that Seller is not a foreign
person within the meaning of Sections 1445 and 897 of the Code (each such
certificate, a "FIRPTA Certificate").  Notwithstanding anything to the contrary
in this Agreement, if Buyer does not obtain a FIRPTA Certificate from Seller,
Buyer shall be entitled to proceed with the Closing and withhold from the
Closing Payment otherwise payable to Seller the appropriate amounts required to
be withheld pursuant to Section 1445 of the Code;
 
(xi)          a good standing certificate for the Company, issued as of a date
which is no more than seven (7) Business Days before the Closing Date, by the
Secretary of State for the Company's jurisdiction of formation and other states
where the Company is qualified to do business;
 
(xii)         an opinion of counsel in form and substance reasonably
satisfactory to Buyer, dated as of the Closing Date, covering the matters set
forth in Exhibit "C" hereto; and
 
(xiii)        such other certificates, documents and/or instruments as Buyer may
reasonably request.
 
(b)           At the Closing, Buyer will deliver or cause to be delivered to
Seller or other designated person the following items:
 
(i)            the Promissory Note, executed by Buyer;
 
(ii)           the Drilling Services Agreement, executed by the Company;
 
(iii)          to the payees thereof, cash by wire transfer of immediately
available funds to accounts designated in the Payoff Letters with respect
thereto, in an amount sufficient to repay, as necessary, the Indebtedness to be
Assumed;
 
(iv)          to Seller, cash by wire transfer of immediately available funds to
an account or accounts designated by Seller to satisfy the Closing Payment;
 
(v)           a good standing certificate for Buyer, issued as of a date which
is no more than seven (7) Business Days before the Closing Date, by the
Secretary of State for Buyer’s jurisdiction of formation; and
 
(vi)          such other certificates, documents and/or instruments as Seller
may reasonably request.
 
5.           Representations and Warranties of the Company and Seller. As a
material inducement to Buyer to enter into this Agreement and consummate the
Contemplated Transaction, Seller and the Company hereby jointly and severally,
and in reliance upon certifications from the President and Vice-President of the
Company with respect to certain of the statements contained in this Article 5,
represent and warrant to Buyer that all of the statements contained in this
Article 5 are true, correct and complete as of the date hereof and will be true,
correct and complete as of the Closing Date.
 
5.1           Authority; Consents; Enforcement; Noncontravention.
 
(a)           Authority of the Company; Enforceability.  This Agreement
constitutes, and the Seller Ancillary Documents, as applicable, will constitute,
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as
 

6
 

--------------------------------------------------------------------------------

 

enforceability may be limited by applicable bankruptcy, fraudulent transfer,
reorganization, insolvency, moratorium or other Legal Requirements from time to
time in effect affecting creditors' rights generally and principles governing
the availability of equitable remedies.  The Company has the absolute and
unrestricted corporate right, power, authority and capacity to execute and
deliver this Agreement and the Seller Ancillary Documents to which it is a party
and to perform its obligations under this Agreement and the Seller Ancillary
Documents, and such actions have been duly authorized by all necessary action by
the Company’s shareholder and board of directors.
 
(b)           Authority of Seller; Enforceability. This Agreement constitutes,
and the Seller Ancillary Documents, as applicable, will constitute, the legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, fraudulent transfer, reorganization, insolvency,
moratorium or other Legal Requirements from time to time in effect affecting
creditors' rights generally and principles governing the availability of
equitable remedies.  Seller has the absolute and unrestricted corporate right,
power, authority and capacity to execute and deliver this Agreement and the
Seller Ancillary Documents to which it is a party and to perform its obligations
under this Agreement and the Seller Ancillary Documents, and such actions have
been duly authorized by all necessary action by Seller’s shareholders and board
of directors.
 
(c)           Consents.  No consent, action, approval or authorization of, or
registration, declaration or filing with, any Governmental Body is required for
the performance of the terms of this Agreement and the completion of the
Contemplated Transaction.
 
(d)           Noncontravention. Except as set forth on Schedule 5.1(d), neither
the execution and the delivery of this Agreement and the Seller Ancillary
Documents, nor the compliance with or the fulfillment of the terms, conditions
and provisions hereof or thereof, will (i) violate any Legal Requirement of the
Company or Seller, or any provision of the Company's Organizational Documents,
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel any agreement, contract, grant of rights, lease, license,
instrument or other arrangement to which the Company or Seller is a party or
result in the imposition of or creation of any Encumbrance upon or with respect
to any of the assets owned or used by the Company or Seller, (iii) require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which the Company or Seller is a party or by which any of them is
bound or to which any of their assets are subject, or (iv) require the approval,
consent, authorization or act of, or the making by the Company or Seller of any
declaration, filing or registration with, any Person.
 
5.2           Corporate Status.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Idaho and
is authorized to transact business in such state, and is authorized to transact
business in, and is in good standing in every jurisdiction in which such
authorization is required.  The Company has, and at all times has had, full
corporate power and authority to own and lease its properties as such properties
are now owned and leased and to conduct its Business as and where such Business
has been and is now being conducted.  The Company has delivered to Buyer true
and complete copies of the Company's Organizational Documents, as amended to the
date hereof.
 
5.3           Capitalization, Share Ownership and Rights.
 
(a)           Capitalization.  The authorized capital stock of the Company
consists of 20,000 shares of common stock, $1.00 par value (collectively
referred to as the "Common Stock").  There are 102 shares of Common Stock issued
and outstanding (the "Shares").  All of the Shares are duly authorized, validly
issued, fully-paid and non-assessable and are not subject to, nor were they
issued in
 

7
 

--------------------------------------------------------------------------------

 

violation of any preemptive rights, rights of first refusal or similar rights,
and the Shares are held by Seller free and clear of all options, calls, puts,
rights to subscribe, conversion rights and other Encumbrances.  Seller is the
sole shareholder of the Company and has been the sole shareholder of the Company
since March 6, 2006.
 
(b)           No Outstanding Rights.  There are no, nor are there any
agreements, commitments or arrangements not yet fully performed which would
result in any, outstanding agreements, arrangements, subscriptions, options,
warrants, calls, rights or other commitments of any character relating to the
issuance, sale, purchase or redemption of the Shares or Common Stock.  There are
no outstanding securities of the Company other than the Shares.  There is no
outstanding or authorized phantom stock or similar rights with respect to the
Company.  There are no voting trusts, proxies or other agreements or
understandings with respect to the voting of the capital stock of the Company.
 
(c)           Stock Issued in Compliance With Laws.  None of the Common Stock
has been issued in violation of any Legal Requirement pertaining to the issuance
of securities or in violation of any rights, preemptive or otherwise, of any
present or past shareholder of the Company.
 
(d)           Title to Buyer.  Upon consummation of the Contemplated
Transaction, Buyer will own and hold good and valid title to the Shares, free
and clear of all Encumbrances (other than those arising through Buyer) and there
shall be no other shareholder of the Company.
 
(e)           Subsidiaries. Other than WWE, there are no corporations,
partnerships, joint ventures, associations or other entities in which the
Company owns, of record or beneficially, any Equity Interest or any right
(contingent or otherwise) to acquire the same.  The Company is not a member of
(nor is any part of the Business conducted through) any partnership nor is the
Company a participant in any joint venture or similar arrangement.   Other than
Seller, which owns fifty (50) shares of WWE, the Company is the only shareholder
of WWE. There are no outstanding securities of WWE other than the shares of WWE
owned by Seller and the Company.
 
5.4           Financial Statements.  Attached to Schedule 5.4 are copies of the
Company's (a) unaudited balance sheets as of September 30, 2008, 2009 and 2010
and its unaudited consolidated statements of income for the Company’s fiscal
years ended 2008, 2009 and 2010 (the "Year-End Financial Statements"), and (b)
unaudited balance sheet as of July 31, 2011 (the "Interim Balance Sheet") and
its unaudited statement of income for the ten-month period ended July 31, 2011
(collectively, the "Interim Financial Statements," and together with the
Year-End Financial Statements, the "Financial Statements").  All adjustments,
consisting of normal recurring adjustments necessary to present fairly in all
material respects the financial position, results of operations have been
included in the Interim Financial Statements.  The Financial Statements (i) were
prepared in accordance with the books and records of the Company; (ii) (A) were
prepared in accordance with the Company's accounting policies and principles,
(B) are in accordance with GAAP, except that such statements are unaudited and
certain information and footnote disclosures normally included in financial
statements prepared in accordance with GAAP have been omitted; (iii) are
accurate and present fairly in all material respects the financial condition and
results of operations of the Company at the dates and for the periods covered
thereby; and (iv) have been prepared in accordance with sound accounting
procedures applied on a basis consistent with the past practices of the
Company.  The Company maintains internal accounting controls that provide
reasonable assurance that all transactions are recorded as necessary in order to
present fairly the financial condition and results of operations of the Company.
 
5.5           Absence of Undisclosed Liabilities.  Except as set forth
on Schedule 5.5, to the Knowledge of the Company and Seller, (a) on the date of
the Interim Balance Sheet, the Company
 

8
 

--------------------------------------------------------------------------------

 

had no Liabilities (and, to the Knowledge of the Company and Seller, there is no
basis for any such Liabilities) except as shown, and in the amounts shown, on
the Interim Balance Sheet; and (b) on the Closing Date, the Company will have no
Liabilities (and, to the Knowledge of the Company and Seller, there will be no
basis for any such Liabilities) except as shown, and in the amounts shown, on
the Closing Date Balance Sheet.  From the date of the Interim Balance Sheet to
the date hereof, the Company has not incurred or become subject to any
Liability, other than Liabilities incurred in the Ordinary Course of Business
and either paid in full in the Ordinary Course of Business or reflected on the
regular books of account of the Company, as applicable.
 
5.6           Absence of Certain Events.
 
(a)           Since the date of the Interim Balance Sheet, except in the
Ordinary Course of Business or as otherwise set forth in this Agreement, neither
the Company, nor Seller in relationship to ownership of the Company has, except
as set forth on Schedule 5.6:
 
(i)           sold or transferred any of its assets, waived or released any
debts, claims, rights of value or suffered any extraordinary loss or written
down the value of any inventories or other assets or written down or off any
receivable in excess of $5,000;
 
(ii)           made any capital expenditures or capital commitments in excess of
$5,000 for any single one or series of related transactions or in excess of
$10,000 in the aggregate;
 
(iii)         made any change in the Business, except such as would not
individually or in the aggregate have a Material Adverse Effect;
 
(iv)         suffered any casualty, damage, destruction or loss to the Company's
properties in excess of $5,000 for any one event or in excess of $10,000 in the
aggregate;
 
(v)          declared, set aside or paid any dividends or distributions in
respect of the Shares;
 
(vi)         suffered a Material Adverse Effect;
 
(vii)        sold, transferred, abandoned, exclusively licensed or otherwise
disposed of any patents, trademarks or copyrights, or any Material patent,
trademark or copyright applications or registrations.
 
(viii)       made any payment (except in the Ordinary Course of Business) or
increase of any bonuses, salaries or other compensation to any director, officer
or employee or entry into any employment, severance or similar contract with any
director, officer or employee;
 
(ix)          made, adopted, amended or increased the payments to or benefits
under, any Benefit Plan, except such as would not individually or in the
aggregate have a Material Adverse Effect;
 
(x)           entered into, terminated or received notice of termination of (A)
any license, joint venture, credit or similar contract to which the Company is a
party, or (B) any contract or transaction involving a total remaining commitment
by the Company of at least $10,000;
 

9
 

--------------------------------------------------------------------------------

 

(xi)          received any indication by any customer or supplier of an
intention to discontinue or change the terms of its relationship with the
Company, except such as would not individually or in the aggregate have a
Material Adverse Effect; or
 
(xii)         made any Material change in the accounting methods used by the
Company; or
 
(xiii)        entered into any agreement or commitment (whether or not in
writing) to do any of the above.
 
(b)           Since the date of the Interim Balance Sheet, the Company has:
 
(i)           used its Reasonable Best Efforts to preserve the Business and
organization of the Company as such Business was conducted on and prior to the
date of the Interim Balance Sheet and to keep available the services of the
Company's employees and to preserve the goodwill of the Company's customers and
others having business relationships with the Company; and
 
(ii)           continued the Business and maintained the operations and
equipment, books, records and files in the Ordinary Course of Business.
 
5.7           Books and Records.  Prior to the execution of this Agreement, the
Company made available to Buyer for its examination the books and records of the
Company.  Such books and records have been maintained in the Ordinary Course of
Business and in accordance with sound business practices, including the
maintenance of an adequate system of internal controls, are correct and
complete, and represent actual, bona fide transactions.  The minute books of the
Company contain complete records of meetings held of, and corporate action taken
by, Seller, the board of directors and the committees of the board of directors
of the Company and have been made available to Buyer for its examination prior
to the execution of this Agreement.  The minute books accurately reflect all
holders of Equity Interests in the Company.  At the Closing all such books and
records shall be in the possession of the Company.
 
5.8           Certain Payments.  Neither the Company, nor Seller or, to the
Knowledge of the Company and Seller, any other Person acting on behalf of the
Company has, directly or indirectly, made any contributions or paid or delivered
or committed itself to pay or deliver, any fee, commission, gift, bribe, rebate,
payoff, influence payment or kickback, regardless of form, whether in money,
property or services or other payment of money or items of property or services,
however characterized, to any Person that in any manner is related to the
Business and that violates any Legal Requirement.
 
5.9           Compliance With Legal Requirements; Governmental Authorizations.
 
(a)           Compliance With Legal Requirements.  The Company is in compliance
with each Legal Requirement that is or was applicable to it or to the conduct or
operation of the Business as conducted by the Company prior to the date hereof,
except such as would not individually or in the aggregate have a Material
Adverse Effect.
 
(b)           Governmental Authorizations.  The Company's Governmental
Authorizations are valid and in full force and effect, and, except as set forth
on Schedule 5.9(b):
 

10
 

--------------------------------------------------------------------------------

 

(i)           the Company is in compliance with all of the terms and
requirements of each Governmental Authorization, except such as would not
individually or in the aggregate have a Material Adverse Effect;
 
(ii)          no event has occurred, nor does any circumstance exist, to the
Knowledge of the Company and Seller, that may (with or without notice or lapse
of time) (A) constitute or result directly or indirectly in a violation of or a
failure to comply with any Material term or requirement of any Governmental
Authorization or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
any Material Governmental Authorization, except such as would not individually
or in the aggregate have a Material Adverse Effect; and
 
(iii)         all applications required to have been filed for the renewal of
Governmental Authorizations have been duly filed on a timely basis with the
appropriate Governmental Bodies and all other filings required to have been made
with respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies, except such as would not
individually or in the aggregate have a Material Adverse Effect.
 
The Company has all of the Governmental Authorizations necessary to permit the
Company to lawfully conduct and operate the Business in the manner in which the
Company currently conducts and operates such Business and to permit the Company
to own and use its assets in the manner in which it currently owns and uses such
assets, except such as would not individually or in the aggregate have a
Material Adverse Effect.  There will not be a Material Adverse Effect with
respect to the Governmental Authorizations as a result of the consummation of
the Contemplated Transaction.
 
5.10           Condition and Sufficiency of Assets. Except as set forth in
Schedule 5.10, the Company owns or leases all Facilities, buildings, machinery,
equipment and other tangible property necessary for the conduct of the Business
as presently conducted and as presently proposed to be conducted.   The
buildings, structures and equipment of the Company are structurally sound, are
free from defects (patent and latent), have been maintained in accordance with
normal industry practice, are in good operating condition and repair (subject to
normal wear and tear) and are suitable for the purposes for which they presently
are used and presently are proposed to be used, and none of such buildings,
structures or equipment is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not Material in nature or
cost, and the buildings, structures and equipment of the Company is sufficient
for the continued conduct of the Business after the Closing in the same manner
as conducted prior to the Closing.
 
5.11           Contracts. Schedule 5.11 contains a complete and accurate list of
all Material contracts which the Company is a party including, but not limited
to:
 
(i)           any agreement (or group of related agreements), written or oral,
for the lease of personal property by the Company to or from any Person;
 
(ii)          any agreement that involves performance of services or delivery of
goods or materials by the Company;
 
(iii)         any agreement concerning a partnership or limited partnership,
joint venture, limited liability company or limited liability partnership,
including any agreement with such an organization, which provides for a sharing
of profits, losses, costs or Liabilities by the Company with any other Person;
 

11
 

--------------------------------------------------------------------------------

 

(iv)         any agreement granting a power of attorney by the Company to any
Person;
 
(v)          any agreement, other than purchase orders for the purchase of
inventories in the Ordinary Course of Business, involving a written warranty or
guaranty and any other similar understanding with respect to contractual
performance extended by the Company;
 
(vi)         any agreement (or group of related agreements) under which the
Company has created, incurred, assumed or guaranteed any Indebtedness;
 
(vii)        any contract, arrangement or commitment containing covenants by the
Company not to compete in any line of business with any Person or restricting
the customers from whom the Company may solicit or conduct business or any
contract, arrangement or commitment involving a covenant of confidentiality made
by the Company to or for the benefit of any other Person;
 
(viii)       any contract under which Intellectual Property material to the
Company or to the Business as it has existed during the five (5) years prior to
the date hereof is licensed or rights with respect thereto (excluding
non-exclusive licenses and permissions granted in the Ordinary Course of
Business) are granted to any Person;
 
(ix)          any agreement under which the Company has advanced or lent any
amount of money or property to Seller or to any of the Company's directors,
officers or employees or by which any such Person is liable to the Company for
any Indebtedness, which has not as of the date of this Agreement, been paid in
full; or
 
(x)           any agreement under which the consequences of a default or
termination could have a Material Adverse Effect; or
 
(xi)          any other agreement (or group of related agreements) the
performance of which involves consideration in excess of $10,000, other than
purchase orders for the purchase of inventories in the Ordinary Course of
Business.
 
The Company has delivered to Buyer a correct and complete copy of each written
agreement listed or required to be listed on Schedule 5.11 and a written summary
setting forth the terms and conditions of each oral agreement that is set forth,
or required to be set forth, on Schedule 5.11.  With respect to each such
agreement: (i) the agreement is legal, valid, binding, enforceable and in full
force and effect in respect to the Company; (ii) the Company is not and to the
Knowledge of the Company no third party is in breach or default and to the
Knowledge of the Company no event has occurred which with notice or lapse of
time would constitute a breach or default or permit termination, modification or
acceleration under this Agreement; and (iii) the consummation of the
Contemplated Transaction will not result in a breach, termination or default
under any such agreement or otherwise have any Material Adverse Effect with
respect to any such agreement.
 
5.12           Employee Benefits.
 
(a)           Benefit Plans.  Other than as set forth on Schedule 5.12(a), the
Company is not a plan sponsor or an ERISA affiliate, as determined under Code
Sections 414(b) and (c) (an "ERISA Affiliate"), as to, nor has the Company or an
ERISA Affiliate contributed to, and neither the Company nor an ERISA Affiliate
does now contribute to, any "Pension Plan," within the meaning of ERISA Section
3(2), "Defined Benefit Plan," within the meaning of ERISA Section 3(35),
"Multiemployer Plan," within the meaning of ERISA Section 3(37), or any
compensation plans providing
 

12
 

--------------------------------------------------------------------------------

 

stock options, stock purchase, deferred compensation, severance, change of
control, fringe benefits or any other employee benefits of any nature whatsoever
(collectively referred to herein as "Benefit Plans").  Neither the Company nor
any ERISA Affiliate has, nor did the Company or an ERISA Affiliate have at any
time, any obligation, arrangement, plan or agreement to provide present or
future benefits, other than salary or wages, as compensation for services
rendered, to any of its present or former employees, officers, directors, agents
or representatives, to any voluntary employees' beneficiary association under
Section 501(c)(9) of the Code ("VEBA") whose members include present or former
employees of the Company or an ERISA Affiliate.
 
(b)           Compliance of Benefit Plans With ERISA and Code.  Except as set
forth on Schedule 5.12(b):
 
(i)           the Company has performed all of its obligations under all Benefit
Plans and has made appropriate entries in its financial records and statements
for all Liabilities under all Benefit Plans that have accrued but are not due;
 
(ii)          all of the Benefit Plans and any related trust agreements or
annuity contracts (or any funding instrument) comply currently with the
provisions of ERISA and the Code, where required in order to be a qualified plan
under Section 401(a) of the Code and tax exempt under Section 501 of the Code;
 
(iii)         no event has occurred or circumstance exists that will or could
give rise to disqualification or loss of tax exempt status of any such Benefit
Plan;
 
(iv)         neither the Company nor any Person who is a fiduciary or otherwise
has a relationship to a Benefit Plan or a Multiemployer Plan has any Liability
to the IRS, DOL, PBGC, any Multiemployer Plan or any participant or beneficiary
(other than routine claims for benefits) with respect to a Benefit Plan or any
Liability under Section 502 of ERISA;
 
(v)          all contributions and payments made or accrued with respect to all
Benefit Plans are deductible under Sections 162 or 404 of the Code, and no
amount or any asset of any Benefit Plan is subject to Tax as unrelated business
taxable income;
 
(vi)         all filings required by ERISA and the Code as to each Benefit Plan
have been filed, and all notices and disclosures to participants required by
either ERISA or the Code have been provided; and
 
(vii)        other than routine claims for benefits submitted by participants or
beneficiaries in the ordinary course, no claim against or Proceeding involving
any Benefit Plan is pending; and
 
(c)           No Benefit Plans Subject to Title IV of ERISA or Section 412 of
the Code.  Neither the Company nor any ERISA Affiliate participates in or
contributes to, or has ever participated in or contributed to, a Benefit Plan
that is subject to Title IV of ERISA or Section 412 of the Code.
 
(d)           Administration and Cost of Plans.  Each of the Benefit Plans has
been administered in compliance with its terms and in compliance with the
requirements of the Code and ERISA and all reports required by any Governmental
Body with respect to each such Benefit Plan have been filed.
 

13
 

--------------------------------------------------------------------------------

 

(e)           No Prohibited Transactions.  Neither the Company nor any of its
present or former directors, officers or employees who are fiduciaries, nor any
other fiduciary of any of the Pension Plans or Welfare Plans, within the meaning
of ERISA Section 3(1), has engaged in any transaction in violation of Section
406 of ERISA for which no exemption exists under Section 408 of ERISA or any
Prohibited Transaction for which no exemption exists under Sections 4975(c)(2)
or 4975(d) of the Code.
 
(f)           Compliance of Health Plans.  Each Group Health Plan maintained by
the Company has been administered in compliance with all Legal Requirements.
 
(g)           Copies of Documents.  The Company has furnished to Buyer a true
and complete copy of all documents that set forth the terms of each Benefit Plan
listed or required to be listed on Schedule 5.12(a) and the summary plan
descriptions which the Company or an ERISA Affiliate are obligated to prepare
for such plans and all summaries and descriptions furnished to participants and
beneficiaries regarding Benefit Plans for which a summary plan description is
not required, all top hat notices filed with respect to any Benefit Plan, all
Forms 5500, 5300, 5310 and 5330 filed in the past three years.
 
(h)           No Entitlements.  The consummation of the Contemplated Transaction
will not, directly or indirectly (including, without limitation, as a result of
any termination of employment prior to or following the Closing Date) (i)
entitle any present or former employee, consultant, officer or director of the
Company to any payment (including severance pay or similar compensation) or any
increase in compensation, (ii) result in the vesting or acceleration of any
benefits under any Benefit Plan, or (iii) result in any increase in benefits
payable under any Benefit Plan.
 
(i)           Section 162(m).  The Company does not maintain any Benefit Plans,
programs or arrangements the payments under which would not be deductible as a
result of the limitations under Section 162(m) of the Code and the regulations
issued thereunder.
 
(j)           Excess Parachute Payments.  As a result, directly or indirectly,
of the Contemplated Transaction by this Agreement (including, without
limitation, as a result of any termination of employment prior to or following
the Closing Date), none of the Company, Seller, or Buyer will be obligated to
make a payment that would be characterized as an "excess parachute payment" to
an individual who is a "disqualified individual" (as such terms are defined in
Section 280G of the Code or any corresponding provision of state, local or
foreign Tax law) of the Company without regard to whether such payment is
reasonable compensation for personal services performed or to be performed in
the future.
 
(k)           Section 409A.  The Company does not maintain and has never had any
obligation to maintain any plan, contract or arrangement providing for the
payment of nonqualified deferred compensation within the meaning of Section 409A
of the Code and the regulations issued thereunder.
 
5.13           Employees Matters.
 
(a)           Employee Claims.  Set forth on Schedule 5.13(a) is a description
of all claims made against the Company by current or former officers or
employees of the Company with respect to compensation, employment practices,
employment opportunity or similar matters within the last 24 months; to the
Knowledge of the Company and Seller, no such additional claims are pending,
Threatened or reasonably likely to be Threatened.
 

14
 

--------------------------------------------------------------------------------

 

(b)           Agreements With Employees.  The Company is not bound by any oral
or written:
 
(i)           except for as set forth on Schedule 5.13(b)(i), employee
collective bargaining agreement, employment agreement (other than employment
agreements terminable by the Company without premium or penalty on notice of 30
days or less under which the only monetary obligation of the Company is to make
current wage or salary payments and provide current employee benefits),
consulting, advisory or service agreement (other than agreements terminable by
the Company without premium or penalty upon notice of 30 days or less), deferred
compensation agreement or confidentiality agreement or covenant not to compete
granted by the Company in favor of others;
 
(ii)          contract or agreement with any officer or employee (other than
employment agreements disclosed in response to clause (i) or excluded from the
scope of clause (i)), agent or attorney-in-fact of the Company, including any
agreement providing any severance payment or any payment in the event of a
change in control of the Company;
 
(iii)         obligation to provide, presently or in the future, retiree medical
insurance coverage, retiree life insurance coverage and other benefits for
retired employees, officers or directors of the Company or their dependents; or
 
(iv)         agreements to provide employee "stay-put" or sale bonuses or any
other compensation in connection with or triggered by the Contemplated
Transaction, whether directly or indirectly.
 
(c)           WARN Act.  The Company has not violated the Worker Adjustment and
Retraining Notification Act (the "WARN Act") or any similar state or local Legal
Requirement.  Schedule 5.13(c) contains a complete and accurate list of
employees the Company has terminated during the ninety (90) day period prior to
the date of this Agreement.
 
(d)           Confidentiality and Noncompetition Agreements.
 
(i)           Except such as would not individually or in the aggregate have a
Material Adverse Effect, no officer, employee or director of the Company is a
party to, or is otherwise bound by, any agreement or arrangement, including any
confidentiality, noncompetition or proprietary rights agreement, between such
officer, employee or director and any other Person (each a "Proprietary Rights
Agreement") that in any way adversely affects or will affect (A) the performance
of his or her duties as an officer, employee or director of the Company or (B)
the ability of the Company to conduct the Business as conducted on and prior to
the date hereof and to take advantage of any and all corporate opportunities
presented to it, including any Proprietary Rights Agreements with the Company by
any such officer, employee or director.
 
(ii)          All noncompetition agreements currently in force between the
Company and (A) officers or sales or management personnel of the Company, or (B)
third parties are listed on Schedule 5.13(d), and complete copies have been
provided to Buyer.
 
5.14           Environmental Matters.
 
(a)           Compliance with Environmental Laws.  The Company is, and within
any applicable statute of limitations has been, in compliance with all
applicable Environmental Laws, except such as would not individually or in the
aggregate have a Material Adverse Effect.  The Company has no basis to expect,
nor has it received, any actual or Threatened Order, notice or other
communication
 

15
 

--------------------------------------------------------------------------------

 

from (i) any Governmental Body or private citizen or (ii) the current or prior
owner or operator of any Facilities, of any actual or potential violation or
failure to comply with any Environmental Law or of any actual or Threatened
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to any of the Facilities or any other properties or
assets (whether real, personal or mixed) in which the Company has had an
interest or with respect to any property or Facility at or to which Hazardous
Materials were generated, manufactured, refined, transferred, imported, used or
processed by the Company or any other Person for whose conduct it is or may be
held responsible for or from which Hazardous Materials have been transported,
treated, stored, handled, transferred, disposed, recycled or received.
 
(b)           Permits. Except such as would not individually or in the aggregate
have a Material Adverse Effect, all permits required under Environmental Laws
("Environmental Permits") for conducting the operations of the Company as it is
currently being operated, have been obtained and are currently in full force and
effect and, to the Knowledge of the Company and Seller, there are no conditions
or circumstances under which any such existing Environmental Permit could be
revoked or any pending application for any new Environmental Permit or renewal
of any existing Environmental Permit could reasonably be expected to be
protested or denied.
 
(c)           No Claims.  There are no pending or, to the Knowledge of the
Company and Seller, Threatened claims, Encumbrances or other restrictions of any
nature, resulting from any Environmental, Health and Safety Liabilities, with
respect to or affecting any of the Facilities or any other properties and assets
(whether real, personal or mixed) in which the Company has or had an interest.
 
(d)           No Orders.  The Company has not received any citation, directive,
inquiry, notice, Order, summons, warning or, to the Knowledge of the Company and
Seller, other oral communication that relates to Hazardous Activity, Hazardous
Materials or any alleged, actual or potential violation or failure to comply
with any Environmental Law or of any alleged, actual or potential obligation to
undertake or bear the cost of any Environmental, Health and Safety Liabilities
with respect to any of the Facilities or any other properties or assets (whether
real, personal or mixed) in which the Company has or previously had an interest
or, with respect to any property or Facility to which Hazardous Materials
generated, manufactured, refined, transferred, imported, used or processed by
the Company has been transported, treated, stored, handled, transferred,
disposed, recycled or received.
 
(e)           Hazardous Materials.  Except as set forth in Schedule 5.14(e):
 
(i)           The Company has not conducted manufacturing or printing operations
at the Facilities or any other location;
 
(ii)          no above ground or underground storage tanks, landfills, dumps,
pits, ponds or lagoons containing any Hazardous Materials have been or are
present at the Facilities;
 
(iii)         there has been no Release of any Hazardous Material at the
Facilities or any other location at which the Company had an ownership interest
or conducted operations that could reasonably be expected to give rise to
Environmental, Health and Safety Liabilities on the part of the Company;
 
(iv)         there are no Hazardous Materials present in the Environment at the
Facilities, including any Hazardous Materials contained in barrels, tanks,
landfills, deposits, dumps, equipment (whether moveable or fixed) or other
containers, either temporary or permanent, and
 

16
 

--------------------------------------------------------------------------------

 

deposited or located in land, water, sumps or any other part of the Facilities
or incorporated into any structure therein or thereon except in compliance with
Environmental Laws; and
 
(v)          none of the Company, Seller or, to the Knowledge of the Company and
Seller, any other Person for whose conduct the Company is or may be held
responsible, or any other Person, has permitted or conducted, or is aware of,
any Hazardous Activity conducted with respect to the Facilities or any other
properties or assets (whether real, personal or mixed) in which either the
Company has or had an interest, except in compliance with applicable
Environmental Laws.
 
(f)           Access to Reports, etc.  The Company has made available to Buyer
true and correct copies of all reports, studies, analyses or test results
possessed by the Company pertaining to Hazardous Materials or Hazardous
Activities in or under the Facilities or concerning compliance by the Company
with applicable Environmental Laws.
 
5.15           Insurance.  The Company has delivered to Buyer copies of each
insurance policy currently in place and pertaining to the Company and its
property, shareholders, directors, officers, employees, representatives or
agents.  With respect to each such insurance policy: (i) the policy is legal,
valid, binding, enforceable and, in full force and effect in respect of the
Company, (ii) the Company is not in breach or default (including with respect to
the payment of premiums or the giving of notices) and no event has occurred,
which with notice or the lapse of time, would constitute such a breach or
default or permit termination, modification or acceleration, under the policy,
and (iii) the consummation of the Contemplated Transaction will not result in a
breach, increase in premium amount, termination or default under any of the
Company's insurance policies or otherwise have any Material Adverse Effect with
respect to any such policy.  The insurance policies as a whole are consistent
with the past practices of the Company regarding insurance coverage and amounts,
and there is no claim by the Company pending under any of such policies as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies.
 
5.16           Intellectual Property. All Intellectual Property of the Company,
whether applied for or registered with any governmental body or held at common
law by the Company is valid and subsisting.  To the Knowledge of the Company and
Seller, no other Person is infringing, misappropriating or making any unlawful
use of, and no Intellectual Property owned or used by any other Person infringes
or conflicts with, any of the Company’s Intellectual Property.  The Company has
never misappropriated or, to the Knowledge of the Company and Seller, made
unlawful use of any Intellectual Property or proprietary rights owned by any
other Person. The Company has never received any notice or other communication
that any of the Company’s Intellectual Property, or the use or ownership
thereof, infringed upon, misappropriated or made unlawful use of, any
Intellectual Property or proprietary right owned or used by any other Person.
The Intellectual Property owned or used by the Company constitutes all of the
Intellectual Property used by the Company in connection with the Business as
currently conducted and necessary to continue to conduct the Business as
presently proposed to be conducted.  Each item of Intellectual Property owned or
used by the Company immediately prior to the Closing will be owned or available
for use by the Company on identical terms and conditions immediately subsequent
to the Closing.
 
5.17           Labor Relations; Compliance. The Company is not now, nor has it
ever been  a party to any collective bargaining or other labor contract.  There
has not been and there is not presently pending or, to the Knowledge of the
Company and Seller, Threatened, (i) any strike, slowdown, picketing, work
stoppage or employee grievance process, (ii) any Proceeding against or affecting
the Company relating to the alleged violation of any Legal Requirement
pertaining to labor relations or employment matters, including any charge or
complaint filed by a union with the National
 

17
 

--------------------------------------------------------------------------------

 

Labor Relations Board, the Equal Employment Opportunity Commission or any
comparable Governmental Body, organizational activity or other labor or
employment dispute against or affecting the Company or its premises, or (iii)
any application for certification of a collective bargaining agent.  No event
has occurred or circumstance exists that could provide the basis for any work
stoppage or other labor dispute.  There is no lockout of any employees by the
Company and no such action is contemplated.  The Company has complied in all
respects with all Legal Requirements relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar Taxes, occupational
safety and health and plant closing, except such as would not result
individually or in the aggregate in a Material Adverse Effect.  The Company is
not liable for the payment of any compensation, Damages, Taxes, fines, penalties
or other amounts, however designated, for failure to comply with any of the
foregoing Legal Requirements, except such as would not result individually or in
the aggregate in a Material Adverse Effect.
 
5.18           Proceedings; Orders.
 
(a)           Proceedings.  There is no Proceeding pending or, to the Knowledge
of the Company and Seller, Threatened against or relating to the Company or its
assets.  All legal expenses of the Company that have been or will be incurred
but not yet paid prior to the Closing Date, whether or not invoiced to the
Company, will be represented by accruals on the Closing Date Balance Sheet.
 
(b)           Orders. Except as set forth on Schedule 5.18, there is no Order to
which the Company or any of the assets owned or used by the Company is
subject.  To the Knowledge of the Company and Seller, no officer, director,
agent or employee of the Company is subject to any Order that prohibits such
officer, director, agent or employee from engaging in or continuing any conduct,
activity or practice relating to the Business.  The Company is, and at all times
has been, in compliance with all of the terms and requirements of each Order to
which it or any of the assets owned or used by it is or has been subject.  No
event has occurred, nor does any circumstance exist, that may constitute or may
reasonably be expected to result in (with or without notice or lapse of time) a
violation of or failure to comply with any term or requirement of any Order to
which the Company or any of the assets owned or used by the Company is
subject.  The Company has never received any written notice, or any oral notice,
from any Governmental Body or any other Person regarding any actual, alleged,
possible or potential violation of or failure to comply with, any term or
requirement of any Order to which the Company or any of the assets owned or used
by the Company is or has been subject.
 
5.19           Agent, Finder or Broker.  The Company has no Liability to pay any
fees or commissions to any agent, broker or finder with respect to the
Contemplated Transaction.
 
5.20           Real Property.
 
(a)           Owned Real Property. Set forth on Schedule 5.20(a) is a true and
complete list and brief description of all Owned Real Property.  With respect to
the Owned Real Property:
 
(i)           The Company has delivered to Buyer correct and complete copies of
(A) all deeds, existing title insurance policies and surveys of or pertaining to
the Owned Real Property and (B) all instruments, agreements and other documents
evidencing, creating or constituting any Real Estate Encumbrances.
 
(ii)          At the time of Closing, the Owned Real Estate shall be free and
clear of all Real Estate Encumbrances other than those identified in Schedule
5.20(a)(ii) as reasonably acceptable to Buyer ("Permitted Real Estate
Encumbrances");
 

18
 

--------------------------------------------------------------------------------

 

(iii)         Use of the Owned Real Estate for the various uses for which it is
presently being used is permitted as of right under applicable zoning legal
requirements, and all improvements located thereon are in compliance with all
applicable Legal Requirements, except such as would not result individually or
in the aggregate in a Material Adverse Effect.
 
(b)           Leased Real Property.  Set forth on Schedule 5.20(b) is a true and
complete list and brief description of all Leased Real Property.  With respect
to the Leased Real Property:
 
(i)           the Company has delivered to Buyer correct and complete copies of
the Leases.
 
(ii)          the Leases are in full force and effect, and (A) neither the
Company nor, to the Knowledge of the Company and Seller, any landlord is in
default under any of the Leases and (B) no event has occurred which, with the
giving of notice or the passage of time or both, would result in a default by
the Company or, to the Knowledge of the Company and Seller, any landlord under
any of the Leases;
 
(iii)         to the Knowledge of the Company and Seller, no other party to any
Lease is in breach or default, and no event has occurred which, with notice or
lapse of time, would constitute a breach or default or permit termination,
modification, or acceleration thereunder;
 
(iv)         to the Knowledge of the Company and Seller, no other party to any
Lease has repudiated any provision thereof;
 
(v)          there are no disputes, oral agreements, or forbearance programs in
effect as to any Lease;
 
(vi)         the Company has not assigned, transferred, conveyed, mortgaged,
deeded in trust, or encumbered any interest in any leasehold;
 
(vii)        all Facilities have received all Governmental Authorizations
(including licenses and permits) required in connection with the operation
thereof and have been operated and maintained in accordance with applicable
Legal Requirements (including all zoning requirements), except such as would not
result individually or in the aggregate in a Material Adverse Effect;
 
(viii)       the land for each Facility abuts on and has direct vehicular access
to a public road or has access to a public road via a permanent, irrevocable,
appurtenant easement benefiting such land and comprising a part of the real
property on which the Facility is located, and the Facility is supplied with
public or quasi-public utilities and other services appropriate for the
operation of the Facilities located thereon and is not located within any flood
plain or area subject to wetlands regulation or any similar restriction;
 
(ix)          to the Knowledge of the Company and Seller, the landlord under
each lease has good and valid title to the Leased Real Property;
 
(x)           there are no pending or, to the Knowledge of the Company and
Seller, Threatened, condemnation Proceedings, lawsuits, or administrative
actions relating to the parcel, or other matters affecting adversely the use,
occupancy or value, or the marketability of title, thereof; and
 

19
 

--------------------------------------------------------------------------------

 

(xi)          there are no parties (other than the Company) in possession of any
Leased Real Property.
 
5.21           Taxes; Tax Returns; Tax Elections.
 
(a)           Tax Returns.  The Company has filed on a timely basis all Tax
Returns that the Company had a Legal Requirement to file.  All such Tax Returns
were correct and complete in all Material respects, and the Company has timely
paid all Taxes or installments thereof of every kind and nature whatsoever
legally due whether or not shown on any Tax Return.  The Company is not
currently the beneficiary of any extension of time within which to file a Tax
Return.  The Company has no claims outstanding by any authority in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to taxation by that jurisdiction and, to the Knowledge of the
Company and Seller, there are no such claims Threatened.  There are no
Encumbrances for Taxes (other than Taxes not yet due and payable) upon any
assets of the Company.
 
(b)           Elections.  All Tax elections that have been made by the Company
are reflected in the Tax Returns.  The Company has not made any election under
Section 481(a) of the Code.  The Company has not agreed or is required to make
any adjustment under Section 481(a) of the Code (or any corresponding provision
of foreign, state or local Tax law) by reason of a change in accounting method
or otherwise that will affect the Liability of the Company for Taxes.  The
Company has not made an election nor is required to treat any asset as owned by
another Person pursuant to the provisions of Section 168(f) of the Code or as
Tax-exempt bond financed property or Tax-exempt use property within the meaning
of Section 168 of the Code.  The Company has not made any of the foregoing
elections nor is required to apply any of the foregoing rules under any
comparable foreign, state or local Tax provision.  The Company owns no assets
that were financed, directly or indirectly, with or that, directly or
indirectly, secure debt, the interest on which is Tax-exempt under Section
103(a) of the Code.
 
(c)           Withholdings.  The Company has withheld and timely paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employees and others, except such as would not individually or in
the aggregate have a Material Adverse Effect.
 
(d)           Waivers of Statute of Limitations.  The Company has not waived any
statute of limitation, which would otherwise be currently in effect, in respect
of Taxes or agreed to any extension of time with respect to any Tax assessment
or deficiency.  There are no Proceedings and, to the Knowledge of the Company
and Seller, no investigations or claims now Threatened against the Company, nor
are there any matters under audit with the Internal Revenue Service or other
Governmental Body, relating to any Taxes or assessments or any claims or
deficiencies with respect thereto.
 
(e)           Tax Agreements.  The Company is not, nor has ever been, a party to
any Tax allocation or sharing agreement.  The Company (i) has not been a member
of an affiliated group filing a consolidated Tax Return (other than a group the
common parent of which was the Seller) and (ii) has no liability for the Taxes
of any Person (other than any of the Seller, the Company or any other subsidiary
of the Seller) under Section 1.1502-6 of the Treasury Regulation (or any similar
provision of state, local or foreign law), as a transferee or successor, by
contract, or otherwise.
 
(f)           Section 355(e) Liability.  The Contemplated Transaction, either by
itself or in conjunction with any other transaction that the Company may have
entered into or agreed to, will not give rise to any federal income Tax
Liability under Section 355(e) of the Code for which the Company may be held
liable.
 

20
 

--------------------------------------------------------------------------------

 

(g)           Partnerships.  There are no joint ventures, partnerships, limited
liability companies or other arrangements or contracts to which the Company is a
party that could be treated as a partnership for federal income Tax purposes.
 
(h)           Foreign Taxes. Except as set forth on Schedule 5.21(h), the
Company has no, nor has ever had, a "permanent establishment" in any foreign
country, as such term is defined in any applicable Tax treaty or convention
between the United States and such foreign country, nor has the Company
otherwise taken steps that have exposed, or will expose, the Company to the
taxing jurisdiction of a foreign country.
 
5.22           Title to Properties. Except as set forth on Schedule 5.22, the
Company has good and valid title to all of its properties, interests in
properties and assets, tangible and intangible (excluding leased properties),
including all of its buildings, vehicles, equipment, furniture and
fixtures.  All such properties, interest in properties and assets are free and
clear of all Encumbrances, except for current ad valorem or other property Taxes
or regular or special assessments not yet due and payable.
 
5.23           Accounts Receivable. The Accounts Receivable that are on the
accounting records of the Company as of the Closing Date represent valid
obligations arising from sales actually made or services actually performed by
the Company in the Ordinary Course of Business.  Such Accounts Receivable are as
of the Closing Date current and collectible, subject to bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors, and to general equity principles.  To the Knowledge of
the Company and Seller, there is no contest, claim, defense or right of set-off,
other than returns in the Ordinary Course of Business of the Company, with any
account debtor of an Account Receivable relating to the amount or validity of
such Account Receivable.
 
5.24           Inventories. The Company's inventories as reflected on the
accounting records of the Company as of the Closing Date consist of a quality
and quantity usable, and with respect to finished goods, saleable, in the
Ordinary Course of Business of the Company.  The Company is not in possession of
any inventory not owned by the Company, including goods already sold.  All of
such inventories have been valued at the lower of cost or market value.  The
quantities of each item of inventories (whether raw materials, work-in-process
or finished goods) are not excessive but are reasonable in the present
circumstances of the Company.
 
5.25           Related Party Transactions. Except for this Agreement and as set
forth on Schedule 5.25, there are no transactions or agreements (whether written
or oral) between or among the Company and any of its Affiliates, officers,
directors, Seller or any near relative (i.e., spouse, child, parent, sibling,
grandparent, uncle, aunt, niece, nephew, first cousin or spouse) of any such
Person (each of the foregoing, a "Related Party").  Except for Seller's
interests in the Shares, neither the Company nor any Related Party has any
direct or indirect interest in any other entity that competes with, has any
agreement or arrangement with, is a creditor of or is owed any amount by, or is
involved in any way with, the Company.
 
5.26           MSHA/OSHA.
 
(a)           The operations of the Company have been and are in compliance with
MSHA, OSHA and all Governmental Authorizations issued pursuant to MSHA and OSHA,
except such as would not result individually or in the aggregate in a Material
Adverse Effect.
 

21
 

--------------------------------------------------------------------------------

 

(b)           The Company has obtained all Governmental Authorizations required
under MSHA and OSHA necessary to operate the Business, except such as would not
result individually or in the aggregate in a Material Adverse Effect.
 
(c)           Other than as set forth on Schedule 5.26, the Company has not
received any written or oral communication alleging that the Company is in
violation of MSHA or OSHA or any Governmental Authorization issued pursuant to
MSHA or OSHA, and/or has any Liability under MSHA or OSHA.
 
(d)           There are no investigations pending or Threatened in a writing
received by the Company which could lead to the imposition of any Liability on
the Company pursuant to MSHA or OSHA.
 
5.27           Full Disclosure.  Neither this Agreement nor any Seller Ancillary
Documents to which either Seller or the Company is a party contains any untrue
statement of a Material fact in respect to Seller or the affairs, prospects,
operations or condition of the Company, and no representation or warranty of
Seller or the Company in this Agreement or in any Seller Ancillary Document
omits to state a material fact necessary to make the statements herein, in light
of the circumstances in which they were made, not misleading.  There is no fact
known to Seller that has specific application to Seller or the Company (other
than general economic or industry conditions) and that will have a Material
Adverse Effect on or, as far as Seller can reasonably foresee, materially
Threatens, the assets, Business, prospects, financial condition, or results of
operations of the Company that has not been set forth in this Agreement.
 
6.           Representations and Warranties of Buyer. As a material inducement
to Seller to enter into this Agreement and consummate the Contemplated
Transaction, Buyer hereby represents and warrants to Seller that all of the
statements contained in this Article 6 are true, correct and complete as of the
date hereof and will be true, correct and complete as of the Closing Date.
 
6.1           Corporate Status.  Buyer is an Idaho corporation duly organized,
validly existing and in good standing under the laws of the State of Idaho and
is authorized to transact business in such state.
 
6.2           Authority; Consents; Enforcement; Noncontravention.
 
(a)           Authority of Buyer.  Buyer has the absolute and unrestricted
right, power, authority and capacity to execute and deliver this Agreement and
the Buyer Ancillary Documents and to perform its obligations under this
Agreement and the Buyer Ancillary Documents.
 
(b)           Consents.  No consent, action, approval or authorization of or
registration, declaration or filing with any Governmental Body is required for
the performance of the terms of this Agreement and the Buyer Ancillary Documents
by Buyer.
 
(c)           Enforcement.  This Agreement and the Buyer Ancillary Documents
have been or will be duly executed and delivered by Buyer and do or will
constitute the legal, valid and binding obligations of Buyer, enforceable in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, fraudulent transfer, reorganization, insolvency,
moratorium or other Legal Requirements from time to time in effect affecting
creditors' rights generally and principles governing the availability of
equitable remedies.
 

22
 

--------------------------------------------------------------------------------

 

(d)           Noncontravention.  Neither the execution and the delivery of this
Agreement or the Buyer Ancillary Documents, nor the compliance with, or the
fulfillment of, the terms, conditions and provisions hereof or thereof, will (i)
violate any Legal Requirement of Buyer or any provision of its Organizational
Documents, (ii) require any notice under any agreement, contract, lease,
license, instrument or other arrangement to which Buyer is a party or by which
it is bound or to which any of its assets or properties is subject, or (iii)
require the approval, consent, authorization or act of, or the making by Buyer
of any declaration, filing or registration with, any Person.
 
6.3           Agent, Finder or Broker. Other than to Exemplar Capital, LLC,
Buyer has no Liability to pay any fees or commissions to any agent, broker or
finder with respect to the Contemplated Transaction.
 
6.4           Proceedings; Orders.  There are no Proceedings or Orders, pending
or, to the Knowledge of Buyer, Threatened or contemplated against Buyer
affecting, or which could affect, Buyer's ability to perform its obligations
under this Agreement.
 
6.5           Due Diligence.  Buyer acknowledges that no due diligence materials
or other information provided to Buyer in connection with its due diligence
review shall be deemed to constitute express or implied representations or
warranties and that, except as set forth in the Seller Ancillary Documents,
Buyer is not relying upon any representation or warranty in connection with its
decision to enter into this Agreement and the transactions set forth
herein.  Nothing in this Section 6.5 is, however, intended to limit any of the
representations and warranties made in this Agreement or in any of the other
Seller Ancillary Documents.
 
7.           Covenants of Seller, the Company and Buyer.
 
7.1           Operations of the Company Pending Closing.  The Company and Seller
each covenant that from the date hereof through the Closing Date, except (i) as
otherwise provided in this Agreement, or (ii) with the written consent of Buyer,
the Company and Seller shall:
 
(a)           continue the Business substantially in the same manner as
heretofore conducted, not undertake any transactions or enter into any
contracts, commitments or arrangements other than in the Ordinary Course of
Business, use its Reasonable Best Efforts to preserve the present Business and
organization of the Company and its Subsidiaries and to keep available for the
benefit of Buyer the services of the Company's and its Subsidiaries' employees
and to preserve for the benefit of Buyer the goodwill of the Company's and its
Subsidiaries' customers and others having business relationships with the
Company and the Subsidiaries;
 
(b)           not enter into, renew, extend, modify, terminate, waive or
diminish any right under any material lease, contract or other instrument,
including but not limited to those relating to the Company's Intellectual
Property, except in the Ordinary Course of Business;
 
(c)           not increase the rate or change the nature of the compensation
payable to any of the Company's employees, except in the Ordinary Course of
Business (which includes, but is not limited to, the payment of bonuses,
matching and profit sharing contributions and regular salary and wage
adjustments in a manner consistent with past practice);
 
(d)           not allow any of the Company's assets or properties to become
subject to any Encumbrance that does not exist as of the date of this Agreement,
except in the Ordinary Course of Business;
 

23
 

--------------------------------------------------------------------------------

 

(e)           maintain the Company's existing insurance coverages, subject to
variations in amounts in the Ordinary Course of Business;
 
(f)           not declare or make any dividends or distributions in respect of
or in exchange for Shares;
 
(g)           not make, amend or revoke any federal, state or local Tax
election, amend any federal, state or local Tax Return, agree to waive or extend
any statute of limitations or resolve or agree to resolve any audit or
Proceeding relating to Taxes, to the extent such action impacts any Taxes to be
paid or owed by the Company or its Subsidiaries;
 
(h)           not amend the Company's Organizational Documents;
 
(i)           not incur any Indebtedness or other obligations for borrowed
money;
 
(j)           not make any loans, advances or capital contributions;
 
(k)           not settle or compromise any material claim or litigation;
 
(l)           not engage in any transaction or activity outside the Ordinary
Course of Business; and
 
(m)           not agree to take any of the actions specified above.
 
7.2           Investigation of the Company by Buyer.  Pending the completion of
the Contemplated Transaction, the Company shall (and Seller shall cause the
Company to) afford to the officers, employees and authorized representatives of
Buyer (including independent public accountants and attorneys) complete access
to the offices, properties, employees and business and financial records
(including computer files, retrieval programs and similar documentation) of the
Company to the extent Buyer shall deem necessary or desirable and shall promptly
furnish to Buyer or its authorized representatives such additional information
concerning the Company's assets, properties and operations as shall be
reasonably requested, including all such information as shall be necessary or
appropriate to enable Buyer or its representatives to verify the accuracy of the
representations and warranties contained in this Agreement, to verify that the
covenants of the Company contained in this Agreement have been complied with and
to determine whether the conditions set forth in Article 8 have been
satisfied.  Any such investigation shall be conducted in a manner that would not
interfere unreasonably with the operations of the Company or any of the
Subsidiaries and the arrangements for access to offices, properties, business
and financial records, employees, suppliers, customers.
 
7.3           Transition of the Company.
 
(a)           Pending Closing.  Pending the completion of the Contemplated
Transaction, Seller shall cause the Company to cooperate with Buyer in each and
every reasonable way to plan and provide for a smooth transition of the control
and operation of the Company to Buyer at Closing, as contemplated herein,
including the retention of the Company's suppliers and customers, by such means
that Buyer may reasonably request.  The Company covenants to cooperate with
Buyer in providing all information required hereunder and access thereto and
whatever is reasonably required to carry out the purposes and intent of the
Contemplated Transaction.
 
(b)           After Closing.  After the Closing, Seller shall not take any
action that is intended or has the effect of discouraging any lessor, licensor,
customer, supplier, or other business
 

24
 

--------------------------------------------------------------------------------

 

associate of the Company from maintaining the same business relationship with
the Company after the Closing as it maintained with the Company prior to the
Closing.  Seller shall refer all customer inquiries relating to the Business to
the Company or to Buyer from and after the Closing.
 
7.4           Further Assurances.  Each of the parties hereto shall, at any
time, and from time to time, after the Closing Date, upon the request of the
appropriate party, do, execute, acknowledge and deliver, or will cause to be
done, executed, acknowledged and delivered, all such further acts, assignments,
transfers, conveyances and assurances as may be reasonably required to complete
the Contemplated Transaction.  After the Closing Date, Seller shall use its
Reasonable Best Efforts to assure that any necessary third party shall execute
such documents and do such acts and things as Buyer may reasonably require for
the purpose of giving to Buyer and the Company the full benefit of all the
provisions of this Agreement and as may be reasonably required to complete the
Contemplated Transaction.
 
7.5           Actions of the Parties.
 
(a)           No Actions Constituting a Breach.  From the date hereof through
the Closing Date, neither the Company nor Seller will take or knowingly permit
to be done any action in the conduct of the Business which would be in Breach,
and each of the parties hereto shall cause the deliveries for which such party
is responsible at the Closing to be duly and timely made.
 
(b)           Notification of Breaches.  From the date hereof through the
Closing Date, the Company and Seller will promptly notify Buyer in writing if
the Company or Seller acquires Knowledge of any fact or condition that causes or
constitutes a Breach of any of the Company's or Seller's representations and
warranties as of the date of this Agreement.  During the same period, the
Company and Seller will promptly notify Buyer of the occurrence of any Breach of
any covenant of the Company or Seller in this Article 7 or of the occurrence of
any event that may make it impossible or unlikely for the conditions in Article
8 to be satisfied.
 
7.6           Compliance With Conditions.  Each party hereto shall cooperate
fully with each other party and shall use its Reasonable Best Efforts to cause
the conditions precedent for which such party is responsible to be
fulfilled.  Each party hereto shall use its Reasonable Best Efforts and act in
good faith, to consummate this Agreement and the Contemplated Transaction as
promptly as possible.
 
7.7           Restrictive Covenants.  In consideration of Buyer's purchase of
the Shares from Seller, Seller covenants and agrees as follows:
 
(a)           Noncompetition.  During the 24-month period following the Closing
Date, Seller shall not, either on its own account or directly or indirectly in
conjunction with or on behalf of any Person, (i) anywhere in North America (the
"Protected Area") engage in the provision of any service substantially similar
or in competition with the Business during such period; (ii) be or become a
partner, owner, manager, member, agent, or stockholder of, or a consultant to,
or give financial or other assistance to any Person engaging or considering
engaging in any service substantially similar or in competition with the
Business in the Protected Area; or (iii) engage in, or participate in any effort
to act to induce any of the customers, associates, consultants and employees of
the Company or any of its Affiliates to take any action that might be
disadvantageous to the Company or any of its Affiliates.  Notwithstanding the
above, this Section 7.7(a) shall not prohibit Seller from being or becoming a
stockholder of 10% or less of any publically-traded corporation engaging or
considering engaging in any service substantially similar or in competition with
the Business in the Protected Area.
 

25
 

--------------------------------------------------------------------------------

 

(b)           Nonsolicitation.  Seller further agrees that, for a period of 24
months after the Closing Date, it shall not, either on its own account or
directly or indirectly in conjunction with or on behalf of any Person (i)
solicit or accept, or attempt to solicit or accept, directly or by assisting
others, any business from the Company's or any of its Affiliates’ customers,
including actively sought prospective customers, for purposes of providing
services that are competitive with the Business, or (ii) solicit, recruit or
hire, or attempt to solicit, recruit or hire, directly or by assisting others,
any employee or encourage any employee of the Company or any of its Affiliates
to leave the Company's or any of its Affiliates’ employ.
 
(c)           Nondisparagement.  Seller further agrees that, for a period of 24
months after the Closing Date, it shall not, either on its own account or
directly or indirectly in conjunction with or on behalf of any Person, take any
action likely to disparage, defame or otherwise harm the business standing or
reputation of Buyer, the Company or any of its Affiliates, or any of their
respective officers, directors, members, managers, employees, agents or
representatives.
 
(d)           Enforceable.  It is the intent of the parties that the provisions
of this Section 7.7 be enforced to the fullest extent permissible under the laws
and public policies of Idaho and any other applicable
jurisdiction.  Accordingly, to the extent that any covenant hereunder or a
portion thereof shall be adjudicated to be invalid or unenforceable, this
Section 7.7 shall be reformed such that the restrictions imposed upon Seller are
no greater than would otherwise be permissible under applicable law.  Moreover,
each provision of this Section 7.7 is intended to be severable; and in the event
that any one or more of the provisions contained in this Section 7.7 shall for
any reason be adjudicated to be invalid or unenforceable and incapable of
reformation in accordance with the terms of the preceding sentence, the same
shall not affect the validity or enforceability of any other provision of this
Section 7.7, but this Section 7.7 shall be construed as if such invalid or
unenforceable (and nonreformable) provision had not been contained herein.
 
(e)           Remedies.  Seller hereby acknowledges and agrees that, in the
event of a prospective or actual Breach of any of the provisions of this Section
7. 7 by Seller, Damages would not be an adequate remedy to compensate Buyer, the
Company and their Affiliates for the loss of goodwill and other harm to the
business of Buyer, the Company and their Affiliates.  In the event of a
Threatened or actual Breach of any of the provisions of this Section 7.7 by
Seller, the parties agree that Buyer and the Company shall be entitled, if any
so elects, to a temporary restraining order and to temporary and permanent
injunctive relief to prevent or terminate such Threatened or actual Breach, in
each case without the necessity of a bond.  In addition, Buyer and the Company
shall be entitled to such Damages as any can show it sustained by reason of such
Threatened or actual Breach.  Nothing in this Section 7.7 shall be construed to
limit in any way the remedies of Buyer and the Company for a Breach of the
covenants contained in this Section 7.7.  Buyer and the Company shall have the
right to inform any Person that Buyer or the Company reasonably believes to be,
or to be contemplating, participating with Seller or receiving from Seller
assistance in violation of the terms of this Section 7.7 and the rights of Buyer
and the Company hereunder and that participation by any such Person with Seller
in activities in violation of this Section 7.7 may give rise to claims by Buyer
or the Company against such Person.
 
(f)           Consideration.  The restrictive covenants contained in this
Section 7.7 are materially significant and essential to the Closing of the
Contemplated Transaction, and the restrictive covenants in this Section 7.7 are
a material component in inducing the payment of the Purchase Price.
 
(g)           Independent Covenants.  The restrictive covenants of Seller in
this Section 7.7 are, and shall be construed as and shall be, independent of the
covenants, representations, warranties and obligations of Buyer in this
Agreement or otherwise between the Company and Buyer, on the one hand, and
Seller, on the other hand.  Accordingly, any default by Buyer or the Company
with
 

26
 

--------------------------------------------------------------------------------

 

respect to any such representations, warranties, covenants or obligations shall
not constitute an excuse for Seller failing to perform its obligations under
this Section 7.7.
 
7.8           Buyer Restrictive Covenants.  In consideration of Seller’s sale of
the Shares and the WWE Shares to Buyer, Buyer covenants and agrees as follows
 
(a)           Nondisparagement. Buyer and the Company agree that, for a period
of 24 months after the Closing Date, they shall not, either on their own account
or directly or indirectly in conjunction with or on behalf of any Person, take
any action likely to disparage, defame or otherwise harm the business standing
or reputation of Seller or any of its Affiliates, or any of their respective
officers, directors, members, managers, employees, agents or representatives.
 
(b)           Enforceable.  It is the intent of the parties that the provisions
of this Section 7.8 be enforced to the fullest extent permissible under the laws
and public policies of Idaho and any other applicable
jurisdiction.  Accordingly, to the extent that any covenant hereunder or a
portion thereof shall be adjudicated to be invalid or unenforceable, this
Section 7.8 shall be reformed such that the restrictions imposed upon Buyer and
the Company are no greater than would otherwise be permissible under applicable
law.  Moreover, each provision of this Section 7.8 is intended to be severable;
and in the event that any one or more of the provisions contained in this
Section 7.8 shall for any reason be adjudicated to be invalid or unenforceable
and incapable of reformation in accordance with the terms of the preceding
sentence, the same shall not affect the validity or enforceability of any other
provision of this Section 7.8, but this Section 7.8 shall be construed as if
such invalid or unenforceable (and nonreformable) provision had not been
contained herein.
 
(c)           Remedies.  Buyer and the Company hereby acknowledge and agree
that, in the event of a prospective or actual Breach of any of the provisions of
this Section 7.8 by Buyer or the Company, Damages would not be an adequate
remedy to compensate Seller and its Affiliates for the loss of goodwill and
other harm to the business of Seller and its Affiliates.  In the event of a
Threatened or actual Breach of any of the provisions of this Section 7.8 by
Buyer or the Company, the parties agree that Seller shall be entitled, if it so
elects, to a temporary restraining order and to temporary and permanent
injunctive relief to prevent or terminate such Threatened or actual Breach, in
each case without the necessity of a bond.  In addition, Seller shall be
entitled to such Damages as it can show it sustained by reason of such
Threatened or actual Breach.  Nothing in this Section 7.8 shall be construed to
limit in any way the remedies of Seller for a Breach of the covenants contained
in this Section 7.8.  Seller shall have the right to inform any Person that
Seller reasonably believes to be, or to be contemplating, participating with
Buyer or the Company or receiving from Buyer or the Company assistance in
violation of the terms of this Section 7.8 and the rights of Seller hereunder
and that participation by any such Person with Buyer or the Company in
activities in violation of this Section 7.8 may give rise to claims by Seller
against such Person.
 
(d)           Consideration.  The restrictive covenants contained in this
Section 7.8 are materially significant and essential to the Closing of the
Contemplated Transaction, and the restrictive covenants in this Section 7.8 are
a material component in inducing the sale of the Shares and the WWE Shares.
 
(e)           Independent Covenants.  The restrictive covenants in this Section
7.8 are, and shall be construed as and shall be, independent of the covenants,
representations, warranties and obligations of Seller in this Agreement or
otherwise between the Seller, on the one hand, and Buyer and the Company, on the
other hand.  Accordingly, any default by Seller with respect to any such
representations, warranties, covenants or obligations shall not constitute an
excuse for Buyer or the Company failing to perform its obligations under this
Section 7.8.
 

27
 

--------------------------------------------------------------------------------

 
 
 
7.9           Indebtedness; Liens. On the Closing Date, the Company shall have
no Indebtedness other than Indebtedness to be Assumed and the current
Liabilities of the Company as set forth on the Interim Balance Sheet, as the
same may be increased or decreased in the Ordinary Course of Business.  All
other Indebtedness of the Company shall be satisfied and paid at
Closing.  Further, all Encumbrances associated with any such Indebtedness shall
be released and terminated of record at the Closing.
 
7.10           Satisfaction of Affiliated Party Transactions.  Any Liability or
Indebtedness owed by the Company to Seller or any Affiliate of Seller shall be
paid and satisfied in full at or before Closing, and evidence thereof shall be
provided to Buyer.
 
7.11           Confidentiality. After the Closing, Seller will treat and hold as
such all of the Confidential Information, refrain from using any of the
Confidential Information except in connection with this Agreement, and deliver
promptly to Buyer or destroy, at the request and option of Buyer, all tangible
embodiments (and all copies) of the Confidential Information which are in its
possession.  In the event that Seller is requested or required (by oral question
or request for information or documents in any Proceeding to disclose any
Confidential Information, Seller will notify Buyer promptly of the request or
requirement so that Buyer may seek an appropriate protective order or waive
compliance with the provisions of this Section 7.11.  If, in the absence of a
protective order or the receipt of a waiver hereunder, Seller is, on the written
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, Seller may disclose the Confidential
Information to the tribunal; provided, however, Seller shall use Reasonable Best
Efforts to obtain, at the reasonable request of Buyer, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as Buyer shall designate.
 
7.12           Exclusivity.  Pending the Closing, the Company will not and
Seller will not permit or cause the Company to (i) solicit, initiate, or
encourage the submission of any proposal or offer from any Person relating to
the acquisition of any capital stock or other voting securities, or any
substantial portion of the assets, of the Company (including any acquisition
structured as a merger, consolidation or share acquisition or exchange), or (ii)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person to do or seek any of the
foregoing.  The Company will notify Buyer immediately if any Person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.
 
7.13           Insurance.  To the extent that Seller shall be entitled under the
terms and conditions of "occurrence" based business, properties, assets,
directors or employee's insurance policies ("Policies") in effect on the date
hereof to coverage for losses suffered by the Company after the Closing arising
out of any occurrences covered by such Policies occurring prior to the Closing,
Seller shall use Reasonable Best Efforts and take such actions to recover such
losses on behalf of the Company pursuant to such Policies as it would use or
take in conducting its own business in the ordinary course if such losses were
suffered by Seller, and shall deliver the proceeds thereby recovered to the
Company.  In the event of any dispute regarding the date of any loss or
occurrence, the terms of the applicable Policy shall govern.  Seller shall
continue to maintain such Policies, to the extent they apply on the date hereof
to the Company, in full force and effect (and without any amendment that would
be adverse, in any material respect, to the Company) with respect to occurrences
prior to and including the Closing.  Seller shall continue to have the Company
as a named insured party under each such Policy with respect to occurrences
prior to and including the Closing.
 

28
 

--------------------------------------------------------------------------------

 

7.14           Taxes.
 
(a)           Preparation and Filing of Tax Returns.
 
(i)           Pre-Closing Tax Returns.  To the extent permitted under applicable
Tax law, Seller will include the income or loss of the Company for all Tax
periods ending on or before the Closing Date on Seller’s timely filed income Tax
Returns and will file all such Tax Returns when due (including
extensions).  Seller shall include the income of the Company (including any
deferred items triggered into income by Treasury Regulation Section 1.1502-13
and any excess loss account taken into income by Treasury Regulation Section
1.1502-19 or comparable provisions of state and local income Tax regulations) on
Seller’s Tax Returns for all periods through the Closing Date and pay any
federal, state, and local income Taxes attributable to such income. Seller
shall, at Seller’s expense, prepare and timely file (or cause to be prepared and
timely filed) (i) all other Tax Returns of the Company due (after taking into
account all appropriate extensions) on or prior to the Closing Date and all
other Tax Returns of the Company that are due after the Closing Date that relate
solely to periods ending on or before the Closing Date (the “Pre-Closing Tax
Returns”).  To the extent a Pre-Closing Tax Return is due after the Closing
Date, such Tax Return shall be delivered to Buyer within twenty (20) calendar
days of such due date for Buyer’s review and approval which shall not be
unreasonably withheld or delayed.  Buyer shall notify Seller in writing within
ten (10) calendar days of the receipt of any such Pre-Closing Tax Return of any
reasonable objections Buyer may have to any items set forth on such Pre-Closing
Tax Return, and Buyer and Seller agree to consult with each other and attempt to
resolve in good faith any such objections and to attempt to mutually agree to
the filing of such Pre-Closing Tax Return by the Company prior to the due date
of such Tax Return (including extensions thereof); provided, however, that for
any Pre-Closing Tax Return due after the Closing Date that is an income Tax
Return, thirty (30) and twenty (20) calendar day periods shall be substituted
for the twenty (20) and ten (10) calendar day periods provided herein. 
 
(ii)           Straddle Returns. Buyer shall cause the Company to prepare and
timely file all Tax Returns (other than Pre-Closing Tax Returns due after the
Closing Date) of the Company due after the Closing Date (the “Buyer Prepared
Returns”).  To the extent that a Buyer Prepared Return relates to a taxable
period beginning before the Closing Date and ending after the Closing Date (each
such time period being a “Straddle Period” and such returns being the “Straddle
Tax Returns”), such Straddle Tax Return shall be prepared in accordance with a
method reasonably determined by Buyer that has sufficient support to avoid the
imposition of Taxes in the form of penalties and results in a Tax liability most
proximate to the original procedure, practice, accounting method or other
treatment originally used by the Company.  Buyer shall deliver all such Straddle
Tax Returns to Seller for its review and approval, which approval shall not be
unreasonably withheld or delayed.  Such Tax Returns shall be delivered to Seller
within a reasonable time prior to the due date (including extensions) of such
Tax Returns in order to provide Seller with a reasonable period of time to
review and comment on such Tax Returns prior to the due date of such Tax
Returns.  Seller shall notify Buyer in writing within ten (10) calendar days of
the receipt of any such Tax Return of any reasonable objections Seller may have
to any items set forth on such Tax Return, and Seller and Buyer agree to consult
with each other and attempt to resolve in good faith any such objections and to
attempt to mutually agree to the filing of such Tax Return prior to the due date
of such Tax Return (including extensions thereof).
 
(iii)           Pre-Closing Taxes. In the event the Company is liable for Taxes
due in connection with any Pre-Closing Tax Return filed after the Closing Date
(in each case to the extent such Taxes are not adequately provided for as a
current liability in the final Closing Date Balance Sheet), Seller shall pay the
amount of such Taxes to Buyer immediately upon request or at least five (5)
Business Days prior to the filing of such Tax Returns, whichever is later.
 

29
 

--------------------------------------------------------------------------------

 

(b)           Tax Indemnity of Seller.  Seller shall pay and indemnify Buyer and
the Company for the following Taxes (and all other related Damages):
 
(i)           all Taxes of the Company for (A) any taxable period ending on or
before the Closing Date or (B) the Pre-Closing Straddle Period, in each case to
the extent such Taxes are not adequately provided for as a current liability on
the final Closing Date Balance Sheet for purposes of computing the Closing Date
Working Capital, as finally determined;
 
(ii)           all income Taxes that the Company is liable for (including under
Treasury Regulation Section 1.1502-6 or any similar provision of state, local,
or non-U.S. applicable law) as a result of being a member of (or leaving) a
consolidated, combined, or unitary Tax group on or before the Closing Date;
 
(iii)           all Taxes resulting from a Breach of a representation in Section
5.21or a Breach of a covenant of Seller contained in this Section 7.14; and
 
(iv)           all income Taxes that the Company is liable for as a result of
the Election.
 
 
If Seller is obligated to pay any Tax of the Company, Seller shall pay such
amount to the Company no later than five (5) days prior to the date such Tax is
due to the applicable Governmental Body. In the event Seller fails to pay such
Tax within such time period, such failure to pay shall entitle Buyer to the same
rights as an indemnification Claim under Section 10.4(f).
 
(c)           Tax Indemnity of Buyer.  Buyer shall pay and indemnify Seller from
any and all Taxes (and all other related Damages) which are imposed on the
Company in respect of its income, business, property or operations or for which
the Company may otherwise be liable:  (A) for any period or partial period
beginning after the Closing Date, (B) for the Taxes Buyer is responsible for
under this Agreement and (C) resulting from the breach of Buyer’s covenants
regarding Tax matters; provided, however, Buyer shall not indemnify Seller with
respect to any Taxes for which Seller is otherwise responsible under this
Agreement.
 
(d)           Apportionment of Straddle Period Income Taxes.  With respect to
any Straddle Period, the Taxes of the Company attributable to such Straddle
Period shall be apportioned between the period of the Straddle Period that
begins on the first day of the Straddle Period and ends on the Closing Date (the
“Pre-Closing Straddle Period”), which portion shall be the responsibility of
Seller, and the period of the Straddle Period that begins on the day after the
Closing Date and ends on the last day of the Straddle Period (“Post-Closing
Straddle Period”), which portion shall be the responsibility of Buyer.  The
portion of the Taxes allocated to the Pre-Closing Straddle Period shall (a) in
the case of any Taxes other than Taxes based upon or related to income,
receipts, gains, services or transactions, be deemed to be the amount of such
Tax for the entire Straddle Period multiplied by a fraction the numerator of
which is the number of days in the Straddle Period ending on the Closing Date
and the denominator of which is the number of days in the entire Straddle
Period; and (b) in the case of any Tax based upon or related to income,
receipts, services or transactions (including, without limitation, sales, use,
transfer, withholding, payroll and other employment taxes), be deemed equal to
the amount that would be payable if the relevant Straddle Period ended on the
Closing Date.  The portion of the Tax allocated to the Post-Closing Straddle
Period shall equal the balance of the Tax attributable to the Straddle Period.
 
(e)           Cooperation and Records Retention.  Buyer and Seller shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the preparation and filing of any Tax Return relating to any
tax periods ending on or prior to the Closing and for any Straddle
 

30
 

--------------------------------------------------------------------------------

 

Period or claim for refund and any audit, litigation or other Proceeding with
respect to the Company’s Taxes relating to any tax periods ending on or prior to
the Closing and for any Straddle Period.  Buyer will retain and cause the
Company to retain following the Closing, any records relevant to the
determination of Tax liabilities of the Company for taxable periods ending on or
prior to the Closing Date and for any Straddle Period for a period of not less
than six (6) years following the Closing.  Seller shall provide Buyer with any
information that Buyer reasonably requests to allow Buyer, the Company or any of
their Affiliates to comply with any information reporting requirements under the
Code or applicable Law.
 
(f)           Tax Contests.  If any Governmental Body issues the Company (A) a
written notice of its intent to audit or conduct another Proceeding with respect
to Taxes for any taxable period ending on or before the Closing Date or any
Straddle Period or (B) a written notice of deficiency for Taxes for any taxable
period ending on or before the Closing Date or any Straddle Period, Buyer shall
notify Seller of its receipt of such communication from the Governmental Body
within thirty (30) days of receipt.  No failure or delay of Buyer in the
performance of the foregoing shall reduce or otherwise affect the obligations or
liabilities of Seller pursuant to this Agreement unless such failure or delay
materially impacts Seller’s ability to defend against an action by any
Governmental Body.  Seller shall control the conduct of any audit or other Legal
Proceeding relating to any Taxes of the Company (a “Tax Contest”) to the extent
it relates solely to a Pre-Closing Tax Return; provided, however, that Buyer, at
its sole cost and expense, shall have the right to participate in any such Tax
Contest.  Buyer shall control, or cause the Company to control, the conduct of
any Tax Contest to the extent it relates solely to a Straddle Tax Return;
provided, however, that Seller, at its sole cost and expense, shall have the
right to participate in any such Tax Contest, and Buyer shall not, and shall not
allow the Company, to settle, resolve or abandon any such Tax Contest without
the prior written consent of Seller, which shall not be unreasonably withheld,
delayed or conditioned.  
 
(g)           Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other such non-income Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement shall be paid by Seller
when due, and Seller will, at its own expense, file all necessary Tax Returns
and other documentation with respect to all such transfer, documentary, sales,
use, stamp, registration and other non-income Taxes and fees, and, if required
by applicable Law, Buyer will join in the execution of any such Tax Returns and
other documentation
 
(h)            Section 338(h)(10) Election.
 
(i)           If Buyer notifies Seller in writing of its intention to make an
election under Section 338(h)(10) of the Code and Section 1.338(h)(10)-1 of the
Treasury Regulations promulgated thereunder and any comparable elections
available under state or local Tax law in respect of the purchase of the Shares
(the “Election”) within ninety (90) days after the Closing Date, Seller shall
join with Buyer in timely making the Election and in taking all legally required
steps to effectuate the same.  The balance of this Section 7.14(h) only applies
if Buyer elects to make the Election pursuant to the preceding sentence.  Buyer
shall, with the assistance and cooperation of Seller, prepare all Internal
Revenue Service Forms 8023 and 8883 and any similar state or local forms
(together with any schedules or attachments thereto) that are required by
Section 338 of the Code and the underlying Treasury Regulations (or any
comparable applicable provision of state or local law) (collectively, the
“Section 338 Forms”) in accordance with applicable Tax laws.  Subject to the
provisions of Section 7.14(h)(ii), Buyer shall deliver the Section 338 Forms to
Seller at least 20 days prior to the due date of filing and, if Seller finds
such 338 Forms to be reasonably acceptable, Seller shall deliver to Buyer signed
and completed Section 338 Forms, as required under Section 338(h)(10) of the
Code and analogous provisions of state or local law, at least 10 days prior to
the due date of filing.  Seller and Buyer shall each adopt and abide by the
Section 338 Forms for purposes of all income Tax Returns filed by them and shall
not take any
 

31
 

--------------------------------------------------------------------------------

 

position inconsistent therewith in connection with any examination of any such
Tax Return, any refund claim, or any Proceeding unless there has been a final
determination of a Governmental Body which finally and conclusively establishes
the amount of any liability for Taxes.  In the event that the Election or
purchase price allocation described in this Section  7.14(h) is disputed by any
taxing authority, the party receiving notice of the dispute shall promptly
notify the other parties hereto of such dispute and the parties hereto shall
consult and cooperate with each other concerning resolution of the dispute.
 
(ii)           No later than one hundred five (105) days after the Closing Date,
Buyer shall prepare and deliver to Seller for its review, comment and consent
(such consent not to be unreasonably withheld) a statement (together with all
supporting documentation) setting forth the allocation of the sum of the
Purchase Price, plus any related assumed liabilities, plus any other amounts as
required by applicable Tax law among the assets of the Company, which allocation
shall be made in accordance with Sections 338 and 1060 of the Code and any
applicable Treasury Regulations (the “Purchase Price Allocation”).  Seller shall
notify Buyer in writing within fifteen (15) days after receipt of the Purchase
Price Allocation of any disagreement or reasonable objections Seller may have
with the Purchase Price Allocation, in which case Buyer and Seller shall use
their Reasonable Best Efforts to reach agreement thereon.  In the event Buyer
and Seller fail to so agree within fifteen (15) days after Seller’s notice of
disagreement has been delivered, then Buyer and Seller shall promptly engage an
Independent Accountant in accordance with the procedures described in Section
3.3(c), to be applied mutatis mutandis, to resolve the dispute within fifteen
(15) days of the engagement and resolution shall be final and binding on the
parties as described in Section 3.3(c).  The Purchase Price Allocation finally
determined pursuant to this Section 7.14(h) shall be used by Seller and Buyer
for all purposes, including preparation and filing of IRS Form 8883 and any
other domestic or any foreign income Tax Returns with respect to the
Contemplated Transaction, and no party hereto shall take or assert any position
inconsistent therewith, except as otherwise required by a final determination of
a Governmental Body.  Any subsequent adjustments to Purchase Price required
pursuant to the Agreement shall also be allocated in accordance with the
Purchase Price Allocation finally determined pursuant to this Section
7.14(h)(ii).
 
(iii)           Except as otherwise set forth in this Section 7.14(h) none of
the Company, Buyer, or any of their respective Affiliates shall file an election
under Section 338 of the Code (or any similar or corresponding provision of
state, local or foreign Law) with respect to the sale and purchase of Shares
under this Agreement.
 
(i)           Survival; Limitations.  The obligations of Seller to pay any Taxes
(and related Damages or other indemnification obligations under Section 7.14(h))
shall survive as follows: (i) in case of Taxes the Company owes as a result of
an adjustment or assessment by any Governmental Body or a Breach of a
representation in Section 5.21, until the expiration of the applicable statute
of limitation for the collection of the underlying Tax (after taking into
account all extensions, waivers, tolling, or mitigation thereof) plus a period
of thirty (30) days; and (ii) in the case of Taxes that the Company is required
to pay with respect to the filing of any Tax Return, until the expiration of the
statute of limitation to claim a refund for the payment of such Tax plus a
period of thirty (30) days.  All other obligations under this Section 7.14 shall
survive until fully performed.
 
(j)           Tax Refunds.
 
(i)           All refunds of Taxes relating to the Company received by Seller or
any of its Tax affiliates with respect to Tax periods or partial periods ending
on or before the Closing Date will be for the account of Seller.  At Seller’s
request Buyer will take such action as reasonably requested by Seller to obtain
such refunds, provided such action will not materially adversely affect the
 

32
 

--------------------------------------------------------------------------------

 

Company or Buyer.  Buyer will pay over to Seller any such refunds that Buyer may
receive immediately upon receipt of such request.
 
(ii)           All other refunds of Taxes with respect to the Company will be
for the account of Buyer.  At Buyer’s request, Seller will take such action as
reasonably requested by Buyer to obtain such refunds, provided such action will
not materially adversely affect the Seller, and will pay over to Buyer any such
refunds immediately upon receipt thereof.
 
8.           Closing Conditions.
 
8.1           Conditions to Obligation of Buyer.  The obligations of Buyer to
consummate the Contemplated Transaction are subject to satisfaction at or prior
to the Closing Date of the following conditions:
 
(a)           the representations and warranties of the Company and Seller
contained in this Agreement must have been true and correct in all respects on
and as of the Closing Date (including those representations and warranties which
specifically speak as of the date hereof and except for those representations
and warranties that address matters only as of a particular date, which shall
have been true as of such date) with the same effect as though such
representations and warranties had been made and this Agreement had been
delivered on and as of the Closing Date;
 
(b)           all of the covenants and agreements of the Company and Seller to
be performed or complied with at or prior to the Closing pursuant to the terms
of this Agreement must have been duly performed and complied with in all
respects.
 
(c)           there shall have been delivered to Buyer a certificate signed by
an officer of the Company and by Seller to the effect that each of the
conditions set forth in Sections 8.1(a) and (b) have been satisfied in all
respects;
 
(d)           there shall not have been, since the date of the Interim Balance
Sheet, any fact or event which is or may reasonably be expected to result, in a
Material Adverse Effect with respect to the Company taken as a whole;
 
(e)           each of the deliveries contemplated by Section 4.2(a) shall have
been made;
 
(f)           the Company shall have received and delivered to Buyer the
third-party consents listed in Schedule 8.1(f) (the "Material Consents");
 
(g)           The Company shall have caused all of its officers and directors to
have repaid in full all debts and other obligations, if any, owed to the
Company;
 
(h)           Buyer shall be satisfied, in its sole discretion, with the results
of its due diligence review and investigation of the Company and the Business;
 
(i)           Buyer shall have obtained, on terms and conditions satisfactory to
it, the financing it deems necessary in order to close the Contemplated
Transaction, and to fund the working capital requirements of the Company;
 
(j)           No Proceeding shall be pending or Threatened before any
Governmental Body which would prevent or inhibit the consummation of the
Contemplated Transaction or seek to
 

33
 

--------------------------------------------------------------------------------

 

impose any Liability on any party as a result of the consummation of the
Contemplated Transaction, and all necessary regulatory approvals shall have been
obtained; and
 
(k)           No Proceeding shall have been pending or Threatened by any Person
asserting that such Person (i) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, any capital stock of
the Company, or (ii) is entitled to all or any portion of the Purchase Price
payable for such capital stock.
 
8.2           Conditions to Obligations of Seller.  The obligations of Seller to
consummate the Contemplated Transaction are subject to satisfaction at or prior
to the Closing Date of the following conditions:
 
(a)           The representations and warranties of Buyer contained in this
Agreement must have been true and correct in all respects on and as of the
Closing Date (including those representations and warranties which speak
specifically as of the date hereof) with the same effect as though such
representations and warranties had been made and this Agreement had been
delivered on and as of the Closing Date;
 
(b)           all of the covenants and agreements of Buyer to be performed or
complied with at or prior to the Closing pursuant to the terms of this
Agreement, must have been duly performed and complied with in all respects.
 
(c)           Buyer shall have delivered to Seller a certificate signed by an
officer of Buyer to the effect that each of the conditions specified in Sections
8.2(a) and(b) are satisfied in all respects;
 
(d)           Each of the deliveries contemplated by Section 4.2(b) shall have
been made; and
 
(e)           No Proceeding shall be pending or Threatened before any
Governmental Body which would prevent or inhibit the consummation of the
Contemplated Transaction or seek to impose any Liability on any party as a
result of the consummation of the Contemplated Transaction, and all necessary
regulatory approvals shall have been obtained.
 
8.3           No Waiver. Notwithstanding anything to the contrary set forth
herein, if any of the conditions set forth in Section 8.1 have not been
satisfied, Buyer shall have the right to proceed with the Contemplated
Transactions without waiving any of its rights hereunder, and if the conditions
specified in Section 8.2 shall not have been satisfied, Seller shall have the
right to proceed with the Contemplated Transactions without waiving any of its
rights hereunder.
 
9.           Termination.
 
9.1           Termination of Agreement.  This Agreement may, by Notice given at
or prior to the Closing, be terminated as follows:
 
(a)           Mutual Consent.  Buyer and Seller may terminate this Agreement by
mutual consent.
 

34
 

--------------------------------------------------------------------------------

 

(b)           By Buyer.
 
(i)           Buyer may terminate this Agreement if any of the conditions in
Section 8.1 have not been satisfied as of November 15, 2011 (unless the failure
results primarily from a Breach by Buyer of any representation, warranty, or
covenant contained in this Agreement).
 
(ii)           Buyer may terminate this Agreement in the event that there is a
Breach by the Company or Seller of any representation, warranty or covenant
contained in this Agreement or any Seller Ancillary Document, Buyer has notified
the Company and Seller of the Breach, and the Breach has continued without being
cured for a period of ten (10) days after such notice.
 
(c)           By Seller.
 
(i)           Seller may terminate this Agreement if any of the conditions in
Section 8.2 have not been satisfied as of November 15, 2011 (unless the failure
results primarily from a Breach by Seller or the Company of any representation,
warranty, or covenant contained in this Agreement).
 
(ii)           Seller may terminate this Agreement in the event there is a
Breach by Buyer of any representation, warranty or covenant contained in this
Agreement, Seller has notified Buyer of the Breach, and the Breach has continued
without being cured for a period of ten (10) days after such notice.
 
9.2           Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1 above, all rights and obligations of the parties hereunder shall
terminate without any liability of any party to any other party except for any
liability of any party then in Breach; provided, however, that the
confidentiality provisions contained in Section 11.2 shall survive any such
termination.
 
10.           Indemnification.
 
10.1           Survival.  Except as otherwise specifically provided in this
Agreement (including Section 7.14), all of the representations and warranties of
the Company, Seller and Buyer in Articles  5 and 6, respectively, shall survive
the Closing and continue in full force and effect for a period of three (3)
years thereafter; provided, however, the representations and warranties of the
Company and Seller contained in Sections 5.12 and 5.14 shall survive the Closing
for a period of five (5) years, the representations and warranties of the
Company and Seller in Section 5.21 shall survive the Closing for the period of
time described in Section 7.14(h), and the representations and warranties of the
Company and Seller in Sections 5.1, 5.3 and 5.22 shall survive the Closing in
full force and effect in perpetuity.
 
10.2           General Indemnification Provision for Benefit of Buyer. Seller
and the Company (each referred to as an "Indemnitor"; except the Company shall
not be an Indemnitor following the Closing) agree, jointly and severally, to
indemnify and hold harmless Buyer (and, after the Closing, the Company) and, as
applicable, their respective members, managers, officers, directors, employees,
and Affiliates from and against (any claim for indemnification hereunder or
under Section 7.13 is a "Claim") the entirety of any Damages that they (or any
of them) may suffer in any way resulting from, arising out of or caused by (i)
any Breach of, misrepresentation in, untruth in or inaccuracy in any
representation or warranty made by the Company or Seller in this Agreement, the
Schedules delivered herewith, or in any Seller Ancillary Document; (ii) the
nonfulfillment or nonperformance of any agreement, covenant or condition on the
part of the Company or Seller made in this Agreement or in any Seller Ancillary
Document; (iii) the failure to pay any Liabilities required by
 

35
 

--------------------------------------------------------------------------------

 

Sections 7.9 or 7.10 above; (iv) any claim by Seller, or any other Person, to
the effect that Seller or such other Person owns, or has rights to acquire, any
Equity Interests in the Company; (v) any services provided, by the Company, in
whole or in part, prior to the Closing Date; (vi) any claim by any Person for
brokerage or finder's fees or commissions or similar payments based upon any
agreement or understanding made, or alleged to have been made, by any Person
with Seller or the Company (or any Person acting on their behalf) in connection
with the Contemplated Transaction; (vii) any severance, separation, deferred
compensation or similar benefits that are payable to any employee of the Company
as a result of the Contemplated Transaction; (viii) the operations of WWE prior
to the Closing Date or the failure of WWE to comply with applicable Legal
Requirements prior to the Closing Date; or (ix) any claim by a third party that,
if true, would mean that a condition for indemnification set forth in
subparagraphs (i)-(viii) above has been satisfied.
 
10.3           Indemnification Provision for Benefit of Seller.  Buyer agrees to
indemnify and hold harmless Seller from and against the entirety of any Damages
that Seller may suffer in any way resulting from, arising out of or caused by
(i) any Breach of, misrepresentation in, untruth in or inaccuracy in the
representations and warranties made by Buyer in this Agreement or in any Buyer
Ancillary Document, or (ii) the nonfulfillment or nonperformance of any
agreement, covenant or condition on the part of Buyer made in this Agreement or
in any Buyer Ancillary Document.
 
10.4           Claims.
 
(a)           Claim Notices.  If any party that may be entitled to
indemnification hereunder (an "Indemnified Party") asserts a Claim, such
Indemnified Party shall provide a written Notice thereof (a "Claim Notice") to
each party required by the terms of this Agreement to indemnify the Indemnified
Party (each an "Indemnifying Party") (i) within 30 days after its receipt of
written notice of either commencement of any third-party litigation or any
third-party claim against it (such litigation or claim by a third party, a
"Third Party Claim"), or (ii) within a reasonable period after such Indemnified
Party becomes aware of the existence of any other event with respect to which
indemnification may be sought from the Indemnifying Party; provided, however,
that no delay on the part of an Indemnified Party in providing a Claim Notice to
any Indemnifying Party shall relieve the Indemnifying Party from any Liability
or obligation hereunder.
 
(b)           Third Party Claims.  Within 30 days after receipt of a Claim
Notice containing the information set forth in Section 10.4(a) with regard to a
Third Party Claim, the Indemnifying Party shall notify the Indemnified Party in
writing of its election to defend or compromise any Third Party Claim at its own
expense and by its own counsel, who shall be reasonably satisfactory to the
Indemnified Party. Such election to defend will conclusively establish for
purposes of this Agreement that the claims made in that Third-Party Claim are
within the scope of and subject to indemnification.  The Indemnifying Party may
defend against, or enter into any settlement with respect to, the matter in any
manner it reasonably may deem appropriate, except that it will not consent to
the entry of any judgment or enter into any settlement with respect to the
matter without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld.  With regard to such Third Party Claims which the
Indemnifying Party elects to defend or compromise, the Indemnified Party may
retain separate co-counsel at its sole cost and expense (except that the
Indemnifying Party will be responsible for the reasonable fees and expenses of
the separate co-counsel in the event that the counsel selected by the
Indemnifying Party cannot independently represent both the Indemnified Party and
the Indemnifying Party due to a conflict of interest).  If the Indemnifying
Party fails to provide notice that the Indemnifying Party is assuming the
defense or compromise of the Third Party Claim within the 30-day period
following the Indemnifying Party's receipt of the Claim Notice, the Indemnified
Party (at the Indemnifying Party's expense) may defend against, or enter into
any compromise with respect to, the matter in any manner it reasonably may deem
appropriate.  The party controlling the defense of any Third Party Claim shall
 

36
 

--------------------------------------------------------------------------------

 

deliver, or cause to be delivered, to the other party or parties copies of all
correspondence, pleadings, motions, briefs, appeals or other written statements
relating to or submitted in connection with the defense of the Third Party Claim
and timely notices of and the right to participate (as an observer) in any
Proceeding relating to the Third Party Claim.  The Indemnifying Party shall
satisfy the Claim in accordance with Section 10.4(f).
 
(c)           Claims Between the Parties.  With respect to any other Claim for
indemnification hereunder, the Indemnified Party shall give the Indemnifying
Party a Claim Notice.  Within 30 days following receipt of the Claim Notice, the
Indemnifying Party shall either (i) acknowledge and agree by notice to satisfy
such Claim, or (ii) notify the Indemnified Party that the Indemnifying Party
disputes the Claim.  If the Indemnifying Party agrees to satisfy the Claim, the
Claim shall be satisfied in accordance with Section 10.4(f).  If the
Indemnifying Party disputes the Claim, the parties agree to negotiate in good
faith to resolve the dispute for a period of 30 days.  If the parties cannot
reach a satisfactory resolution of the Claim within such 30-day period and
choose to litigate the Claim, they agree to do so in accordance with Section
11.3 of this Agreement.  In the event the Indemnifying Party shall fail to
provide written notice to the Indemnified Party within 30 days following receipt
of the Claim Notice that the Indemnifying Party either acknowledges and agrees
to pay such Claim or disputes such Claim, the Indemnifying Party shall be deemed
to have acknowledged and agreed to pay such Claim and to have waived any right
to dispute such Claim.  Once the Indemnifying Party has acknowledged and agreed
(or been deemed to agree) to pay any Claim pursuant to this Section, or once any
dispute under this Section has been resolved in favor of indemnification
pursuant to a judgment by an appropriate court, the Indemnifying Party shall
make all necessary payment pursuant to the terms of Section 10.4(f).
 
(d)           Support for Claims.  Upon request, the Indemnified Party shall
provide the Indemnifying Party all information and documentation reasonably
necessary to support and verify any Damages that the Indemnified Party believes
give rise to a Claim for indemnification hereunder and shall give the
Indemnified Party reasonable access to all premises, books, records and
personnel in the possession or under the control of the Indemnified Party that
would have bearing on such Claim.
 
(e)           Claims Periods.  It is understood that once a Claim Notice has
been timely given, the claims and rights to indemnification relating thereto
that are the subject of such Claim Notice shall survive until such Claim is
finally resolved.  A Claim Notice shall be timely given if it is submitted
within an applicable survival period; provided, however, that (i) within the ten
(10) days following the end of an applicable survival period, an Indemnified
Party may submit a Claim Notice related to its receipt, no more than ten (10)
days prior to the end of such applicable survival period, of written notice of
commencement of any third-party litigation or third-party claim against it, and
(ii) in the thirty (30) days immediately following the conclusion of an
applicable survival period, an Indemnified Party may amend for the purpose of
providing greater detail any Claim Notice that came to its attention and that it
submitted in the sixty (60) days immediately preceding the conclusion of such
applicable survival period.
 
(f)           Payment of Claims.  As used in this Section, the phrase
"determination of the amount" of a Claim shall mean agreement on such amount
between the affected parties or the amount as set forth in a court Order or
judgment.  Upon determination of the amount of a Claim made by Seller pursuant
to a properly submitted Claim Notice, Buyer covenants to pay promptly to Seller
the amount of such Claim, plus interest at ten percent (10%) per annum
calculated on the basis of the actual number of days elapsed over 360 from the
date any Damage is suffered or sustained to the date of payment.  In the event
that the Buyer does not promptly pay to Seller the amount of any such Claim,
Seller shall have the right, in addition to any other remedies under this
Agreement or at law or equity, to (i)  retain that portion of any Working
Capital Deficit, if any, up to the amount of the Claim not paid; (ii) reduce, or
cause the Company to reduce, any other amounts required to be paid to Buyer
hereunder up to
 

37
 

--------------------------------------------------------------------------------

 

the amount of the Claim not paid; and/or (iii) offset on a dollar-for-dollar
basis, up to the amount of the Claim not paid, any amount required to be paid by
the Seller to the Company under the Drilling Services Agreement. Seller shall
have the right to pursue and/or take, in whole or in part, any of the remedies
set forth in subparagraphs (i), (ii) and/or (iii) above, but in no event shall
be entitled to retain or offset more than the aggregate amount of Damages
related to such Claim.
 
Upon determination of the amount of a Claim made by Buyer pursuant to a properly
submitted Claim Notice, the Indemnitors covenant jointly and severally to pay
promptly to Buyer the determined amount of such Claim, plus interest at ten
percent (10%) per annum calculated on the basis of the actual number of days
elapsed over 360 from the date any Damage is suffered or sustained to the date
of payment.  In the event that the Indemnitors do not promptly pay to Buyer the
amount of any such Claim, Buyer shall have the right, in addition to any other
remedies under this Agreement or at law or equity, to (i)retain that portion of
any Excess Working Capital, if any, up to the amount of the Claim not paid;
(ii)reduce, or cause the Company to reduce, any other amounts required to be
paid to Seller hereunder up to the amount of the Claim not paid; and/or (iii)
offset on a dollar-for-dollar basis, up to the amount of the Claim not paid, the
value of any drilling services required to be provided by the Company to
Seller  under the Drilling Services Agreement.  Buyer shall have the right to
pursue and/or take, in whole or in part, any of the remedies set forth in
subparagraphs (i), (ii) and/or (iii) above, but in no event shall be entitled to
retain or offset more than the aggregate amount of Damages related to such
Claim.
 
(g)           Good Faith; Contingent Claims.  All Claims for indemnification
made by any party pursuant to this Agreement shall be presumed for all purposes
to be made by such party in good faith, and each party hereto hereby waives any
claim, counterclaim or defense of breach of any covenant of good faith and/or
fair dealing and further waives any right to punitive damages arising from the
assertion of any such Claims.  Nothing herein shall be deemed to prevent an
Indemnified Party from giving a Claim Notice for potential or contingent claims
or demands, provided that the Claim Notice sets forth the basis for such
contingent claim to the extent then feasible and the Indemnified Party has
reasonable grounds to believe that such a claim may be made.
 
(h)           Right of Offset. Upon notice to Seller specifying in reasonable
detail the basis therefor, Buyer may set off the amount of any Claims for
indemnification or payment of Damages, to which Buyer may be entitled under this
Agreement (whether under Section 7.14, Section 10.2 or otherwise) against
amounts otherwise payable under the Promissory Note.  The exercise of such right
of setoff by Buyer in good faith, whether or not ultimately determined to be
justified, will not constitute an event of default under the Promissory
Note.  Neither the exercise of nor the failure to exercise such right of setoff
will constitute an election of remedies or limit Buyer in any manner in the
enforcement of any other remedies that may be available to it.
 
10.5           Other Indemnification Provisions.
 
(a)           Special Rule For Fraud.  Notwithstanding anything in this Article
10 to the contrary, in the event any party to this Agreement perpetrates a fraud
on another party hereto, any party which suffers any Damages by reason thereof
shall be entitled to seek recovery therefor against the Person or Persons who
perpetrated such fraud without regard to any limitation set forth in this
Agreement (whether a temporal limitation, amount limitation or otherwise).
 
(b)           Risk Allocation.  The representations, warranties, covenants and
agreements made herein, together with the indemnification provisions herein, are
intended among other things to allocate the economic cost and the risks inherent
in the Contemplated Transaction between the parties hereto and, accordingly, any
party hereto shall be entitled to the indemnification or other remedies provided
in this Agreement by reason of the Breach of any such representation, warranty,
covenant or
 

38
 

--------------------------------------------------------------------------------

 

agreement by another party, notwithstanding whether any employee, representative
or agent of the party seeking to enforce a remedy knew or had reason to know of
such Breach and regardless of any investigation by such Party.
 
(c)           Indemnification in Case of Strict Liability or Indemnitee
Negligence.  THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE 10 SHALL BE
ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR
FUTURE ACTS, CLAIMS OR LEGAL REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE
ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW
OR PRODUCTS LIABILITY, SECURITIES OR OTHER LEGAL REQUIREMENT) AND REGARDLESS OF
WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT)
ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE
OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.
 
(d)           Alternative Remedy.  If and to the extent any provision of this
Article 10 is unenforceable for any reason, Buyer and Seller hereby agree to
make the maximum contribution to the payment and satisfaction of any Damages for
which indemnification is provided for in this Article 10 which is permissible
under applicable laws.
 
11.           Miscellaneous Provisions.
 
11.1           Amendment; Modification of this Agreement.  This Agreement may be
amended or modified only by a written instrument signed by all of the parties
hereto and any of the terms, provisions and conditions hereof may be waived only
by a written instrument signed by the waiving party.
 
11.2           Confidentiality of Agreement.  Each party agrees that it will
treat in confidence all documents, materials and other information which such
party shall have obtained regarding the other parties during the course of the
negotiations leading to the consummation of the Contemplated Transaction
(whether obtained before or after the date hereof), the investigation provided
for herein and the preparation of this Agreement and other related documents
and, in the event the Contemplated Transaction shall not be consummated, each
party will return to the other party all copies of nonpublic documents and
materials which have been furnished in connection therewith.  Such documents,
materials and information shall not be communicated to any third Person (other
than, in the case of Buyer, to its counsel, accountants, financial advisors or
lenders, and in the case of the Company and Seller, to their Affiliates,
counsel, accountants or financial advisors).  No party shall use any
Confidential Information in any manner whatsoever except solely for the purpose
of evaluating the proposed purchase and sale of the Shares and the WWE Shares;
provided, that after the Closing, Buyer may use or disclose any Confidential
Information included in the Company's assets, properties or rights or otherwise
reasonably related to the Company or the Company's assets, properties or
rights.  The obligation of each party to treat such documents, materials and
other information in confidence shall not apply to any information which (i) is
or becomes available to such party from a source other than the other party that
is not subject to a confidentiality obligation, (ii) is or becomes available to
the public other than as a result of disclosure by such party or its agents,
(iii) is required to be disclosed under applicable law or judicial process, but
only to the extent it must be disclosed or (iv) such party reasonably deems
necessary to disclose to obtain any of the consents or approvals contemplated by
this Agreement.
 

39
 

--------------------------------------------------------------------------------

 

11.3           Submission to Jurisdiction.  IN THE EVENT ANY PARTY HERETO
INSTITUTES ANY LEGAL ACTION IN CONNECTION WITH ANY MATTER CONTAINED HEREIN, THAT
LEGAL ACTION SHALL BE INSTITUTED ONLY IN THE DISTRICT COURT OF KOOTENAI COUNTY,
IDAHO, IF IN STATE COURT, AND IF IN FEDERAL COURT, THEN IN THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF IDAHO, SITTING IN COEUR D’ALENE, IDAHO.  EACH
PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO
THE VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT BROUGHT IN ANY SUCH COURT AND, FURTHER, IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.
 
11.4           Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  Unless the context clearly states otherwise, the
use of the singular or plural in this Agreement shall include the other and the
use of any gender shall include all others.  Unless otherwise expressly
provided, the word "including" and its syntactical variants do not limit the
preceding words or terms and mean "including, but not limited to."
 
11.5           Entire Agreement.  This Agreement, the Buyer Ancillary Documents
and the Seller Ancillary Documents embody the entire agreement and understanding
of the parties hereto with respect to the subject matter herein contained and
supersede all other prior agreements, correspondence, arrangements and
understandings relating to the subject matter hereof, including that certain
letter of intent signed effective as of September 1, 2011by and between Buyer
and Seller.  No representation, promise, inducement or statement of intention
has been made by any party, which has not been embodied in this Agreement and no
party shall be bound by or be liable for any alleged representation, promise,
inducement or statement of intention not so set forth.
 
11.6           Exhibits and Schedules.  All Exhibits to this Agreement and the
Schedules hereto shall constitute part of this Agreement and shall be deemed to
be incorporated herein by reference in their entirety and made a part hereof, as
if set out in full at the point where they first are mentioned.
 
11.7           Fees and Expenses.  All costs and expenses incurred in connection
with this Agreement and the closing of the Contemplated Transaction (including,
without limitation attorneys' fees, accountants' fees, advisors' fees and all
other professional fees) ("Expenses") shall be paid by the party incurring such
Expenses.
 
11.8           Governing Law.  This Agreement is executed by the Buyer, the
Company and Seller and is delivered by all parties in, and shall be governed by
the laws of, the State of Idaho, without giving effect to any conflict of law
rule or principle that might require the application of the laws of another
jurisdiction.
 
11.9           Headings.  The headings in this Agreement are included for
purposes of convenience only and shall not be considered a part of this
Agreement in construing or interpreting any provision hereof.
 

40
 

--------------------------------------------------------------------------------

 

11.10           Invalidity of Provisions; Severability.  If any provision of
this Agreement or the application thereof to any Person or circumstance shall to
any extent be held in any Proceeding to be invalid, illegal or unenforceable,
the remainder of this Agreement or the application of such provision to Persons
or circumstances other than those to which it was held to be invalid, illegal or
unenforceable, shall not be affected thereby and shall be valid, legal and
enforceable to the fullest extent permitted by law, but only if and to the
extent such enforcement would not materially and adversely frustrate the
parties' essential objectives as expressed herein.  The parties hereto shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
11.11           No Public Announcement.  Neither Buyer, nor the Company, nor
Seller nor any of their agents shall, without the approval of the others, make
any press release or other public announcement concerning the Contemplated
Transaction, except as and to the extent that any such party shall be so
obligated by law, in which case the other parties shall be advised and the
parties shall use their Reasonable Best Efforts to cause a mutually agreeable
release or announcement to be issued.
 
11.12           Notices.
 
(a)           Giving of Notices.  All Notices shall be deemed to have been given
if in writing and (i) personally delivered, (ii) sent by confirmed telephonic
facsimile, (iii) sent by e-mail, followed by confirmation of receipt sent by the
addressee or (iv) delivered to a reputable express messenger or mail service
(including, Federal Express, DHL Courier and United Parcel Service) for
overnight delivery, addressed as follows (or to such other address as a party
shall have given Notice to the others):
 

 
IF TO SELLER or IF TO
COMPANY (prior to the Closing):
Timberline Resources Corporation
Attn: Paul E. Dircksen
101 Lakeside Avenue
Coeur d’Alene, Idaho 83814
Facsimile: 208-664-4860
Email: dircksen@timberline-resources.com
 
 
With copies (which shall not
constitute Notice) to:
Dorsey & Whitney LLP
Attn: Jason K. Brenkert
1400 Wewatta Street, Suite 400
Denver, Colorado 80202-5549
Facsimile: 303-629-3450
Email: brenkert.jason@dorsey.com
 
 
IF TO BUYER:
TDI Holdings, Inc.
Attn: Lewis Walde, Vice President
2078 E. St. James
Hayden, Idaho 83835
Facsimile: n/a
Email: waldel@roadrunner.com

 
 
41
 

--------------------------------------------------------------------------------

 


 
With copies (which shall not
constitute Notice) to:
Witherspoon Kelley
Attn: Ryan K. Jensen
422 W. Riverside Avenue, Suite 1100
Spokane, WA 99201
Facsimile: 509-458-2728
Email: rkj@witherspoonkelley.com
 
 
IF TO THE COMPANY (after the
Closing):
Timberline Drilling, Inc.
Attn: Martin Lanphere, President
2775 N. Howard St # 2
Coeur d'Alene, ID 83815-8170
Facsimile: 208-664-6311
Email: mlanphere@timberline-drilling.com
 
 
With copies (which shall not
constitute Notice) to:
Witherspoon Kelley
Attn: Ryan K. Jensen
422 W. Riverside Avenue, Suite 1100
Spokane, WA 99201
Facsimile: 509-458-2728
Email: rkj@witherspoonkelley.com
 

(b)           Time Notices Deemed Given.  All Notices shall be effective upon
receipt after (i) personal delivery, (ii) confirmation of a telephonic facsimile
or email or (iii) delivery to a reputable express mail or messenger service.
 
11.13           Specific Performance.  Each party acknowledges that the other
parties would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or there is
a Breach.  Accordingly, Seller, on the one hand, and Buyer on the other, agree
that the other parties shall be entitled to an injunction or injunctions to
prevent a Breach of each and every provision of this Agreement and to enforce
specifically this Agreement and each and every term and provision hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over Buyer, Seller and the matter, in addition to any other remedy
to which such party may be entitled, at law or in equity.
 
11.14           Time of Essence.  Time is of the essence to the performance of
the obligations set forth in this Agreement.
 
11.15           Schedules.  It is possible that certain of the Schedules and
Exhibits to this Agreement with respect to which Seller and/or the Company are
making some representation, warranty, or covenant will be prepared by
representatives or agents of Buyer.  It is agreed that if any such Schedules or
Exhibits are prepared by representatives or agents of Buyer, it shall have been
done strictly as an accommodation to Seller and the Company, and Seller and the
Company shall have the same duties and obligations with respect to any such
Schedule or Exhibit as they would have had the Schedule or Exhibit been prepared
solely by Seller and the Company or their representatives.  Should any event or
circumstance occur or arise that would cause any information contained in any
Schedule or other information required to be provided by Seller or the Company
to Buyer to be inaccurate, incomplete or misleading in any respect, then Seller
or the Company shall immediately notify Buyer and shall cause that Schedule or
other information to be revised to the extent and in the same manner required to
cause it to be true and correct.  Any such revisions made by Seller or the
Company
 

42
 

--------------------------------------------------------------------------------

 

subsequent to the date of this Agreement shall not relieve Seller or the Company
from any Liability for a Breach.
 
11.16           No Third Party Beneficiaries.  Except as set forth in Sections
7.13(b) and 10.2, this Agreement shall not confer any rights or remedies upon
any Person other than the parties hereto and their respective successors and
permitted assigns.
 
11.17           Succession and Assignment.  This Agreement and all covenants and
agreements contained herein and rights, interests and obligations hereunder by
or on behalf of any of the parties hereto, shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns.  No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties hereto; provided, however, that Buyer may (a) assign any or
all of its rights and interests hereunder to one or more of its Affiliates and
(b) designate one or more of its Affiliates to perform its obligations
hereunder.
 
11.18           Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be deemed an original and all of which taken
together shall constitute one and the same agreement. Signed counterparts
executed and delivered by electronic mail or facsimile transmission shall be
binding on the parties and have the same force and effect as an original signed
counterpart.
 
11.19           Litigation Expense.  In any action brought by a party hereto to
enfor+ce the obligations of any other party hereto, the prevailing party shall
be entitled to collect from the other parties to such action such party's
reasonable attorneys' and accountants' fees, court costs and other expenses
incidental to such litigation.
 
[SIGNATURE PAGE FOLLOWS]





43
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 
 
 
BUYER:
TDI HOLDINGS, INC., an Idaho corporation
      By:  /s/ Martin Lanphere                       Martin Lanphere   Its: 
President

 
 
 
COMPANY:
TIMBERLINE DRILLING, INCORPORATED, an
Idaho corporation
      By:  /s/ Randal L. Hardy                       Randal L. Hardy   Its: 
Chief Executive Officer

 
 
 
SELLER:
TIMBERLINE RESOURCES CORPORATION, a
Delaware corporation
      By:  /s/ Paul E. Dircksen                       Paul E. Dircksen   Its: 
Chief Executive Officer

 
 


Signature Page
to
Stock Purchase Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"
TO
STOCK PURCHASE AGREEMENT


Form of Promissory Note


PROMISSORY NOTE


 
 

$1,350,000.00  
  Coeur d’Alene, Idaho
October ___,  2011

 
 
This Promissory Note ("Note") is made effective as of the date hereof, by TDI
HOLDINGS, INC., an Idaho corporation ("Payor"), in favor of TIMBERLINE RESOURCES
CORPORATION, a Delaware corporation ("Payee"), in the principal amount of One
Million Three Hundred Fifty Thousand Dollars ($1,350,000.00).


This Note has been executed and delivered pursuant to and in accordance with the
terms and conditions of the Stock Purchase Agreement (the "Purchase Agreement"),
dated as of October ___, 2011, by and among Payee, Payor and Timberline
Drilling, Incorporated., an Idaho corporation, and is subject to the terms and
conditions of the Purchase Agreement, which are, by this reference, incorporated
herein and made a part hereof.  Capitalized terms used in this Note without
definition shall have the respective meanings set forth in the Purchase
Agreement.


For value received, Payor promises to pay to Payee, all principal, together with
accrued interest and all other charges owed under the terms of this Note, as
hereinafter set forth.


1.           INTEREST AND PAYMENTS.  This Note shall bear interest from the date
of disbursement of principal hereunder.  The annual rate of interest shall be
equal to ten percent (10.00%).  Commencing October ___, 2011 and continuing on
the 1st day of each and every month thereafter, accrued interest shall be paid
monthly in arrears on the outstanding principal balance.


2.           PREPAYMENT.  All or any part of the principal may be prepaid,
together with interest accrued thereon, at any time without penalty.


3.           MATURITY.  The entire principal and any accrued interest on this
Note shall be due and payable on or before eighteen (18) months from the Closing
Date.


4.           RIGHT OF SETOFF.  Payor shall have the right to withhold and set
off against any amount due hereunder (i) the amount required but not paid by
Payee to Payor under Section 3.3(e) of the Purchase Agreement; and (ii) the
amount of any claim for indemnification or payment of damages to which Payor may
be entitled under the Purchase Agreement, as provided in Section 10 thereof.


5.           PAYEE’S REMEDIES ON DEFAULT.  In the event of default hereunder,
and after Payor's failure to cure such default within thirty (30) days after
Payor's receipt of written notice specifying such default, in addition to all
remedies authorized by law, Payee may accelerate this obligation, without
further notice or demand, and declare the entire principal then unpaid, together
with interest accrued thereon, immediately due and payable.

Exhibit "A"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

6.           MISCELLANEOUS.


6.1           APPLICATION OF PAYMENTS.  Payments under this Note shall be
applied first to interest due to the date of payment and thereafter to the
balance of principal.


6.2           NOTICE.  Any notice required or authorized to be given under this
Note shall be in written form.  Such notice shall be sent by registered or
certified delivery, postage prepaid and return receipt requested, addressed to
the proper party at the following address or such address as the party shall
have designated to the other party in accordance with this section.  All notices
given by mail shall be deemed delivered as of the date of
mailing.  Additionally, any notice authorized or required to be given under this
Note may be personally delivered to the proper party, or sent by telecopier
which transmits a facsimile of the notice, and actually received by such
party.  Notice shall be deemed to have been received by such party when dispatch
to said party at the telephone number provided by such party and a transmittal
sheet verifying the dispatch was received, if available.
 

  To Payor: 
TDI Holdings, Inc.
Attn: Martin Lanphere, President
2775 Howard Street #2
Coeur D’Alene, ID 83815
        To Payee:
Timberline Resources Corporation
Attn: Paul E. Dircksen
101 Lakeside Avenue
Coeur d’Alene, Idaho 83814

 
 
                6.3           DELAY AND WAIVER.  The rights and remedies of
Payee hereunder are cumulative and may be exercised singularly or concurrently
and the exercise of any one or more of them will not be deemed a waiver of any
other.  A delay or omission in the exercise of any right or remedy of the Payee
of this Note on any default by the Payor shall not impair such a right or remedy
or be construed as a waiver.  Receipt or acceptance by Payee of delinquent
installments of principal or interest shall not constitute a waiver of any other
default: it shall constitute only a waiver of timely payment for the particular
installment payment involved.


6.4           ATTORNEY’S FEES.  Should legal action be required to enforce or
interpret any of the provisions of this Note, the prevailing party shall be
entitled to all costs and reasonable attorney’s fees incurred in connection
therewith from the non-prevailing party.


6.5           VENUE.  Any action brought to enforce or interpret this Note shall
be brought in the County of Kootenai, Idaho.


6.6           GOVERNING LAW.  This Note shall be governed by and construed in
accordance with the laws of the State of Idaho.


6.7           SUCCESSORS AND ASSIGNS.   This Note and each of the terms hereof
shall be binding upon Payor’s successors and assigns.  No failure on the part of
Payee to exercise and no delay in exercising any right, power or remedy
hereunder shall operate as a waiver; nor shall any single or partial exercise of
any right, power or remedy preclude any other or further exercise of any right,
power or remedy.
 
6.8    SUBORDINATION. Payment of this Note is subordinated to the payment of all
obligations of the Payor hereof to Wells Fargo Bank, NA pursuant to the terms of
the Subordination Agreement dated as of [____________, 2011,] by and between
Payee and Wells Fargo Bank, NA, as amended or modified from time to time by the
parties thereto, and any replacements or substitutions therefor.
 

 
 

--------------------------------------------------------------------------------

 


Exhibit "A"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

UNDER IDAHO LAW, A PROMISE OR COMMITMENT TO LEND MONEY OR TO GRANT OR EXTEND
CREDIT IN AN ORIGINAL PRINCIPAL AMOUNT OF FIFTY THOUSAND DOLLARS ($50,000.00) OR
MORE, MADE BY A PERSON OR ENTITY ENGAGED IN THE BUSINESS OF LENDING MONEY OR
EXTENDING CREDIT, SUCH AS LENDER, MUST BE IN WRITING AND SIGNED BY LENDER TO BE
ENFORCEABLE.




EXECUTED AND DELIVERED on the date first set forth above.




 

 
PAYOR:
 
TDI HOLDINGS, INC.,
an Idaho corporation
      By:
DO NOT SIGN - EXHIBIT A   
Martin Lanphere
Its:  President

 

 






Exhibit "A"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "B"
TO
STOCK PURCHASE AGREEMENT


METHOD FOR CALCULATION OF WORKING CAPITAL TARGET--SEE SECTION 3.3(A)
 
[timberline_table.jpg]

 


 


 

Exhibit "B"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "C"
TO
STOCK PURCHASE AGREEMENT


Legal Opinion Matters


1. Seller
 
Buyer shall have received an opinion from counsel to Seller dated as of the
Closing Date and addressed to Buyer, in form and substance satisfactory to
counsel for Buyer, to the effect that:
 
(a)        Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.
 
(b)        Seller has the corporate power to execute, deliver and perform the
Agreement and all agreements pursuant thereto (together with the Agreement, the
“Transaction Documents”) to which Seller has or will become a party, and the
Agreement has been duly authorized by all requisite corporate action required to
be taken by Seller to authorize the execution, delivery and performance of all
such Transaction Documents, and to sell, convey, assign, transfer and deliver
the Shares of the Company and WWE Shares to Buyer, have been duly and properly
taken.
 
(c)        The Transaction Documents to which Seller has or will become a party
constitute the valid and legally binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, except as
enforceability against Seller may be limited, restricted or delayed by
applicable bankruptcy or other laws affecting creditors’ rights and debtors’
relief generally and except as enforceability may be subject to general
principles of equity.
 
(d)        No consent, approval, authorization or order of, and no notice to, or
filing with, any governmental agency or body is required to be made or obtained
by Seller in connection with the execution and delivery by Seller of the
Transaction Documents and the consummation of the transactions contemplated
thereby.
 
Such opinion shall include any other matters incident to the matters herein
contemplated as Buyer or Buyer’s counsel may reasonably request.
 
2. The Company
 
Buyer shall have received an opinion from counsel to the Company dated as of the
Closing Date and addressed to Buyer, in form and substance satisfactory to
counsel for Buyer, to the effect that:
 
(a)        The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Idaho and is duly qualified and
in good standing as a foreign corporation under the laws of each other
jurisdiction in which it is authorized to do business.
 
(b)        The Company has the corporate power and authority to make, execute,
deliver and perform the Agreement and all agreements pursuant thereto (together
with the Agreement, the “Transaction Documents”) to which the Company has or
will become a party, and all corporate authorizations required to be taken by
the Company to authorize the execution, delivery and performance of all such
Transaction Documents, have been duly and properly taken.
 
(c)        The Transaction Documents to which the Company has or will become a
party constitute the valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as enforceability against the Company may be limited, restricted or
delayed by applicable bankruptcy or other laws affecting creditors’ rights and
debtors’ relief generally and except as enforceability may be subject to general
principles of equity.
 

Exhibit "C"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

(d)        The Company’s authorized capital stock consists of 20,000 shares of
common stock, par value $1.00 per share, of which 102 shares are issued and
outstanding.  Seller owns all of the issued and outstanding stock of the Company
free and clear of all adverse claims. The Shares have been duly authorized and
are validly issued, fully paid and nonassessble.  Upon consummation of the
transactions contemplated under the Purchase Agreement, Buyer will have
unencumbered title to the Shares.
 
Such opinion shall include any other matters incident to the matters herein
contemplated as Buyer or Buyer’s counsel may reasonably request.
 



Exhibit "C"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "D"
TO
STOCK PURCHASE AGREEMENT


Form of Drilling Services Agreement




DRILLING SERVICES AND
RELATED PAYMENT OBLIGATIONS AGREEMENT
 
This Drilling Services and Related Payment Obligations Agreement (the "Services
Agreement") is made and entered into this ____ day of __________________, 2011
(the "Effective Date") by and between Timberline Drilling, Incorporated, an
Idaho corporation ("TDI"), and Timberline Resources Corporation, a Delaware
Corporation ("TLR").
 
 
This Services Agreement has been executed and delivered pursuant to and in
accordance with the terms and conditions of the Stock Purchase Agreement (the
"Purchase Agreement"), dated as of ___, 2011, between and among TDI, TLR and TDI
Holdings, Inc., an Idaho corporation, and is the Drilling Services Agreement
referred to in the Purchase Agreement.  Capitalized terms used in this Services
Agreement without definition shall have the respective meanings set forth in the
Purchase Agreement.  TDI and TLR may each be referred to as a "Party" and
together as the "Parties."
 
The Parties agree as follows:
 
1.
Provision of Drilling Services.

 
a.           Purchase of Drilling Services.  During the term of this Services
Agreement, TDI shall provide to TLR the services (the "Drilling Services")
described in each Work Order (defined below)and shall make commercially
reasonable efforts to complete such Drilling Services within the time period(s),
if any, referenced in the applicable Work Order.  Changes to the Drilling
Services may only be made through a Change Order (defined below)."Work Order"
means a written order for drilling services based on the form attached hereto as
Attachment 1that is executed by an authorized representative of each
Party.  "Change Order" means a written confirmation of a change in the Drilling
Services that is executed by an authorized representative of each Party.
 
b.           Provision of Labor, Equipment and Materials.  Unless otherwise
specified in a Work Order or Change Order, TDI shall provide all labor,
supervision, materials, equipment, tools, consumables, transportation, fuel and
such other items and services as are necessary to the performance of the
Drilling Services.
 
c.           Access to Property and Personnel.  TLR agrees to provide TDI with
the materials and assistance, if any, to be provided pursuant to the applicable
Work Order along with the access to its properties and personnel reasonably
required for TDI to perform the Drilling Services.  All employees and
representatives of TDI that perform Drilling Services on TLR's premises shall
comply with reasonable guidelines pertaining to employee conduct, including TLR
safety procedures and policies, provided to TDI by TLR.  All employees and
representatives of TLR that have access to any drill pad site, equipment or
other location at which Drilling Services are being performed shall comply with
reasonable guidelines pertaining to employee conduct, including TDI safety
procedures and policies, provided to TLR by TDI.
 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

2.           Compensation for Drilling Services.
 
a.           Compensation for Drilling Services Performed in Butte,
Montana.  Subject to the applicable Discount (defined in subsection (e) below)
and to the Annual Escalator (defined in subsection (i) below), TLR shall pay the
following amounts for Drilling Services performed in Butte, Montana in relation
to the project undertaken by Butte Highlands JV, LLC (the "Butte Project"):
REDACTED* for each foot drilled for underground Drilling Services and REDACTED*
for each foot drilled for surface Drilling Services.
 
b.           Compensation for Surface Drilling Services Performed at South
Eureka Project.  Subject to the applicable Discount and to the Annual Escalator,
TLR shall pay REDACTED* for each foot drilled for surface drilling at the land
currently controlled by TLR south of Eureka, Nevada (the "South Eureka
Project").
 
c.           Compensation for Other Drilling Services.  Subject to the
applicable Discount and to the Annual Escalator, the rate for Drilling Services
other than Drilling Services referenced in subsections (a) and (b) of this
Section 2 shall be the prevailing market rate, as determined by the Parties and
set forth in the applicable Work Order.  If the Parties are unable to agree on a
prevailing market rate for Drilling Services, TDI shall be free to forego
performing the Drilling Services and/or TLR shall be free to engage a third
party to perform the Drilling Services; provided, however, that, in either case,
TDI shall pay to TLR an amount equal to REDACTED* percent of the prevailing
market rate for such Drilling Services, as determined in accordance with
subsection (c) of Section 13.
 
d.           Standby Rates.  Subject to the Annual Escalator, for any location
at which Drilling Services are to be performed by TDI, TLR agrees to compensate
TDI at the rate of REDACTED* per hour for Short Term Standby (defined below) and
REDACTED* per hour for Long Term Standby (defined below).  For purposes of this
Services Agreement, the following terms shall be defined as follows: (i) "Long
Term" shall mean and refer to a period of time that exceeds 12 hours; (ii)
"Short Term" shall mean and refer to a period of time that is equal to or less
than 12 hours; and (iii) "Standby" shall mean and refer to any interruption in
the operation of Drilling Services, which is not directly caused by the failure
of TDI, its equipment or employees, including (by way of illustration and not of
limitation), any time during which operations are suspended as a result of
awaiting water for drilling purposes, weather, regulatory agencies, or
suspensions directed by TLR or its representatives, employees, clients or other
subcontractors.
 
e.           Drilling Services Discounts.  The compensation to be paid for
Drilling Services shall be discounted by the following amounts until the
combined total of all such discounts (each, a "Discount") under this Subsection
(e) reaches $1,100,000.00: (i) REDACTED* for each drilled foot for underground
drilling in connection with the Butte Project; (ii) REDACTED* for each drilled
foot for surface drilling in connection with the Butte Project; (iii) REDACTED*
for each drilled foot for surface drilling at the South Eureka Project; and (iv)
REDACTED* percent of the prevailing market rate, as determined by the Parties,
for all other Drilling Services, including under Section 2(c) above.
 
f.           Payment Due on Second, Third and Fourth Anniversaries.  If, by the
second anniversary of the Effective Date, the sum of (w) the combined total of
all Discounts provided by TDI as of such anniversary date and (x) all Other
Payments (defined below) made prior to such anniversary date is less than
$440,000.00, TDI shall pay to TLR an amount equal to the difference between
$440,000.00 and the sum of such Discounts and Other Payments.  If, by the third
anniversary of the Effective Date, the sum
 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

of (w) the combined total of all Discounts provided by TDI as of such
anniversary date and (x) all Other Payments (defined below) made prior to such
anniversary date is less than $660,000.00, TDI shall pay to TLR an amount equal
to the difference between $660,000.00 and the sum of such Discounts and Other
Payments.  If, by the fourth anniversary of the Effective Date, the sum of (w)
the combined total of all Discounts provided by TDI as of such anniversary date
and (x) all Other Payments (defined below) made prior to such anniversary date
is less than $880,000.00, TDI shall pay to TLR an amount equal to the difference
between $880,000.00 and the sum of such Discounts and Other Payments.  The term
"Other Payments" means cash payments made by TDI to TLR pursuant to this
Services Agreement.
 
g.           Payment Due Upon Fifth Anniversary.  If, by the fifth anniversary
of this Services Agreement, the sum of (i) the combined total of all Discounts
applied to Drilling Services during the term of this Services Agreement and (ii)
all Other Payments made through the date of expiration or termination is less
than $1,100,000.00, TDI shall pay to TLR an amount equal to the difference
between $1,100,000 and such Discounts and Other Payments.
 
h.           Pre-Payment.  TDI may, at any time, elect to reduce or eliminate
(in whole or in part) its obligation to apply Discounts to Drilling Services by
making one or more cash payment(s) to TLR in an amount up to the difference
between the sum of (i) all prior Discounts applied to Drilling Services and (ii)
Other Payments and $1,100,000.00.
 
i.           Annual Escalator.  The compensation to be paid for Drilling
Services, as set forth in subsections (a) and (b) of this Section 2 or in any
Work Order, shall be increased by an amount equal to 3 percent of the agreed
upon compensation for the prior year (the "Annual Escalator") on January 1, 2013
and then again on each January 1 thereafter.
 
3.
Subordination.  The Parties hereby acknowledge that TDI has or will incur
certain indebtedness (the "Indebtedness") to Wells Fargo, N.A. ("Senior
Creditor"). The Parties further acknowledge and understand that TDI is
restricted under the terms and conditions of certain loan documents between TDI
and Senior Creditor related to the Indebtedness from making any cash payment to
TLR, as contemplated hereunder, for a period of 18 months from the Effective
Date.  Provided, further, that so long as there are any sums owing from TDI to
Senior Creditor associated with the Indebtedness, and any renewals,
modifications or extensions thereof, TLR hereby subordinates all TDI's
indebtedness and obligations to TLR under this Services Agreement, whether now
existing or hereafter incurred, to all indebtedness and obligations of TDI to
Senior Creditor, and further, so long as there are any sums outstanding in
connection with the Indebtedness or Senior Creditor is committed or otherwise
obligated to advance funds to TDI in connection with the Indebtedness, TLR
further agrees that, except as otherwise expressly provided herein, it will not
ask for, make, demand, sue for, take or receive from TDI, by set-off or any
other manner, the whole or any part of any monies, principal or interest, now or
hereafter owing by TDI to TLR under this Services Agreement, nor any security
therefore, unless and until all indebtedness and obligations of TDI to Senior
Creditor, whether now existing or hereafter arising, direct or indirect,
absolute or contingent, secured or unsecured, due or not due, and whether
arising directly between TDI and Senior Creditor or acquired outright,
conditionally or as collateral security from another by Senior Creditor, shall
have been fully paid with interest.  The Parties agree that Senior Creditor is a
third-party beneficiary of the provisions of this Section 3.

 
4.
Invoicing; Payment Terms and Taxes.

 
a.           Invoicing.  TDI may invoice TLR on the 15th of each month for
Drilling Services performed since the date of the last invoice.  Each invoice
shall describe in reasonable detail the Drilling Services provided and shall
identify the applicable charges
 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

and Discounts (if any); taxes for which TLR is responsible pursuant to
Subsection (c); and any expenses identified in a Work Order as reimbursable
expenses.
 
b.           Payment Terms.  For invoices or any other payments owing under this
Services Agreement not paid within 15 days of the invoice or payment date, as
applicable, in addition to other remedies to which the Party to whom payment is
owed may be entitled, such Party may charge the other Party a late fee of one
percent per month applied against overdue amounts.  The Party from whom payment
is owed shall also be responsible for collection costs associated with late
payment, if any, including reasonable attorneys' fees.  No endorsement or
statement on any check or payment or in any letter accompanying a check or
payment or elsewhere shall be construed as an accord or satisfaction.
 
c.           Taxes.  Each Party will be responsible for any and all personal
property taxes on property it owns or leases, franchise and privilege taxes on
its business, and taxes based on its net income or gross receipts. TDI shall pay
all sales, use, and other taxes and duties payable by TDI on any goods or
services used or consumed by TDI in providing the Drilling Services.  In the
case of any sales, use, or other tax and duty that is assessed on the provision
of Drilling Services, TLR will pay such taxes and duties directly or shall
reimburse TDI as applicable, including, but not limited to, applicable services
taxes.
 
5.
Drilling Services Warranty.  TDI warrants to TLR that it shall perform the
Drilling Services with reasonable care and in a diligent and competent manner
and that the Drilling Services shall conform in all material respects to the
requirements, if any, set forth in the applicable Work Order.  TDI's sole
obligation and TLR's exclusive remedy in connection with a breach of the
foregoing warranty shall be to correct or re-perform the non-conforming Drilling
Services.  If TDI, in its reasonable discretion, is unable to correct or
re-perform non-conforming Drilling Services, its sole obligation will be to
refund to TLR the amount paid for such Drilling Services.  TLR must report any
deficiencies in the Drilling Services to TDI in writing within 60 days of
performance to receive the warranty remedies described herein.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS SERVICES AGREEMENT, TDI DISCLAIMS ALL EXPRESS OR
IMPLIED WARRANTIES, CONDITIONS OR REPRESENTATIONS INCLUDING, WITHOUT LIMITATION,
(I) IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
AND (II) WARRANTIES ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICE.  TO THE EXTENT ANY IMPLIED WARRANTY CANNOT BE EXCLUDED, SUCH WARRANTY
IS LIMITED IN DURATION TO THE EXPRESS WARRANTY PERIOD.

 
6.
Confidentiality.  With respect to any information supplied in connection with
this Services Agreement and designated by either Party as confidential, or which
the recipient should reasonably believe to be confidential based on its subject
matter or the circumstances, the recipient agrees to protect the confidential
information in a reasonable and appropriate manner, and to use and reproduce the
confidential information only as necessary to realize the benefits of or perform
its obligations under this Services Agreement and for no other purpose.  The
obligations in this Section 6 will not apply to information that is: (i)
publicly known; (ii) already known to the recipient; (iii) lawfully disclosed by
a third party; (iv) independently developed; or (v) disclosed pursuant to a
legal requirement or order.  The recipient may disclose the confidential
information on a need-to-know basis to its contractors, agents and affiliates
who agree to confidentiality and non-use terms that are substantially similar to
these terms.

 
7.
IP Ownership.  Between TDI and TLR, all patents, copyrights, mask works, trade
secrets, trademarks and other proprietary rights in or related to the Drilling
Services are and will remain the exclusive property of TDI.  Any modification or
improvement to a TDI product or service that is based on TLR's feedback shall be
the exclusive property of TDI.  TLR will not take any action that jeopardizes
TDI's proprietary rights nor will it acquire any right in any product or
technology of TDI

 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

 
or in TDI's confidential information.

 
8.
Insurance.  During the term of this Services Agreement, TDI will maintain the
following minimum levels of insurance: (i) workers' compensation insurance for
TDI employees equal to applicable statutory limits and an employer's liability
policy in an amount not less than $1,000,000.00;(ii) an occurrence form
commercial general liability policy or policies in an amount not less than
$2,000,000.00in the aggregate; and (iii) an automobile liability policy or
policies in an amount not less than$2,000,000.00 combined single limit.  Upon
written request, TDI will provide Certificates of Insurance evidencing the
coverage described in this Section8.

 
9.
Indemnification

 
a.           TDI Indemnity.  TDI will defend TLR from any claim for (i) death of
or bodily injury to a TLR employee or third party, or (ii) physical damage to
tangible personal property owned by TLR or a third party that, in either case,
is caused by TDI's gross negligence or intentional torts and will pay costs and
damages awarded against TLR (or settled) in any such action that are
specifically attributable to TDI's gross negligence or intentional torts.
 
b.           TLR Indemnity.  TLR will defend TDI from any claim for (i) death of
or bodily injury to a TDI employee or third party, or (ii) physical damage to
tangible personal property owned by TDI or a third party that, in either case,
is caused by TLR's gross negligence or intentional torts and will pay costs and
damages awarded against TDI (or settled) in any such action that are
specifically attributable to TLR's gross negligence or intentional torts.
 
c.           Right to Defend; Sole Obligation.  As a condition to each Party's
indemnity obligations under this Services Agreement, the indemnified Party will
provide the indemnifying Party with prompt written notice of the claim, permit
the indemnifying Party to control the defense, settlement, adjustment or
compromise of the claim and provide the indemnifying Party with reasonable
assistance in connection with such defense.  The indemnified Party may employ
counsel at its own expense to assist it with respect to any such claim. THIS
SECTION 9CONSTITUTES THE INDEMNIFYING PARTY'S SOLE AND EXCLUSIVE OBLIGATION TO
THE INDEMNIFIED PARTY WITH RESPECT TO THIRD PARTY CLAIMS BROUGHT AGAINST THE
INDEMNIFIED PARTY.
 
10.
WAIVER OF CONSEQUENTIAL DAMAGES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SERVICES AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR
COVER OR FOR INCIDENTAL, SPECIAL, CONSEQUENTIAL (INCLUDING LOSS OF REVENUE,
SAVINGS OR PROFITS) OR EXEMPLARY DAMAGES, EVEN IF THE PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.

 
11.
CAP ON LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SERVICES
AGREEMENT, EXCEPT FOR (I) A BREACH BY A PARTY OF ITS OBLIGATIONS UNDER SECTION
6, (II) AND ANY AMOUNT OWING TO TDI UNDER SUBSECTIONS (A) THROUGH (D) OF SECTION
2, AND (III) ANY AMOUNT OWING TO TLR UNDER SUBSECTIONS (F) AND (G) OF SECTION 2,
THE AGGREGATE LIABILITY OF EACH PARTY AND ITS AFFILIATES AND ITS AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES OR OTHER REPRESENTATIVES, ARISING IN ANY WAY IN
CONNECTION WITH THIS SERVICES AGREEMENT—WHETHER UNDER CONTRACT LAW, TORT LAW,
WARRANTY OR OTHERWISE—SHALL NOT EXCEED THE TOTAL VALUE OF DRILLING SERVICES AND
STANDBY PROVIDED BY TDI HEREUNDER BEFORE ANY DISCOUNTS.  TDI SHALL NOT BE LIABLE
FOR ANY CLAIM MADE THE SUBJECT OF A LEGAL PROCEEDING MORE THAN

 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

 
TWO (2) YEARS AFTER THE CAUSE OF ACTION ASSERTED IN SUCH CLAIM AROSE.

 
12.
Term and Termination

 
a.           Term of Services Agreement.  Unless terminated earlier as provided
herein, the term of this Services Agreement shall be for a period of 5 years
from the Effective Date.
 
b.           Termination upon Discounts Reaching $1,100,000 or Greater.  At such
time as the combined total of all Discounts is equal to or exceeds $1,100,000,
either Party may terminate this Agreement upon written notice of termination
delivered to the other Party; provided, however, that if at the time of
termination, as provided under this Section 12(b), any work remains to be
completed under any Work Order, TDI agrees to complete such work at current
market rates to be negotiated by the Parties.
 
c.           Termination for Cause.  Either Party may terminate this Services
Agreement by providing the other Party with written notice if the other Party
(i) becomes insolvent, executes a general assignment for the benefit of
creditors or becomes subject to bankruptcy or receivership proceedings; or (ii)
commits a material breach of this Services Agreement that remains uncured for 30
days following delivery of written notice of such breach (including, but not
necessarily limited to, a statement of the facts relating to the breach or
default, the provisions of this Services Agreement that are in breach or default
and the action required to cure the breach or default).  For purposes of
clarification, as set forth in Subsections (f) and (g) to Section 2 above, the
termination of this Services Agreement shall not extinguish the obligation of
TDI to make the Other Payments referenced in Subsections (f) and (g) to Section
2 above in accordance with the schedule set forth in such Subsections; provided,
however, that if this Services Agreement is terminated by TLR as a result of
TDI’s becoming insolvent, executing a general assignment for the benefit of
creditors or becoming subject to bankruptcy or receivership proceedings, then
the obligation of TDI to make the Other Payments referenced in Subsections (f)
and (g) to Section 2 above shall be accelerated such that TDI shall pay to TLR
an amount equal to the difference between $1,100,000 and the combined total of
(i) all Discounts applied to Drilling Services during the term of this Services
Agreement and (ii) all Other Payments made through the date of termination of
this Services Agreement, which amount shall be payable (x) on the eighteen (18)
month anniversary of this Services Agreement if terminated within a period
eighteen (18) months from the Effective Date of this Services Agreement, or (y)
within 30 days of the date of termination if terminated at any time following
the eighteen (18) month anniversary of this Services Agreement.
 
d.           Survival.  Any provision of this Services Agreement that
contemplates performance or observance subsequent to termination or expiration
of this Services Agreement shall survive termination or expiration and continue
in full force and effect for the period so contemplated including, but not
limited to, provisions relating to warranties and warranty disclaimers,
intellectual property ownership, payment terms, confidentiality, waiver of
consequential damages, and cap on liability.
 
13.
Miscellaneous

 
a.           Entire Agreement.  This Services Agreement and any attachments
hereto constitute the entire agreement between the Parties with respect to the
subject matter hereof and supersede all previous agreements pertaining to such
subject matter.  All prior agreements, representations, warranties, statements,
negotiations, understandings, and undertakings are superseded hereby and TLR
represents and acknowledges that it has not relied on any representation or
warranty other than those
 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

explicitly set forth in this Services Agreement in connection with its execution
of this Services Agreement.  With the exception of non-preprinted terms in any
Work Order, neither Party shall be bound by terms and conditions imprinted on or
embedded in purchase orders, order acknowledgments, work orders, or statements
of work or other communications between the Parties subsequent to the execution
of this Services Agreement.  If there is a conflict between non-preprinted terms
on any Work Order and the terms of this Services Agreement, the terms of the
Work Order shall control.
 
b.           Amendments and Waivers.  Any term of this Services Agreement may be
amended and the observance of any term of this Services Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only by a writing signed by an authorized representative of each
Party and declared to be an amendment hereto.  No delay or failure to require
performance of any provision of this Services Agreement shall constitute a
waiver of that provision.  No waiver granted under this Services Agreement as to
any one provision herein shall constitute a subsequent waiver of such provision
or of any other provision herein, nor shall it constitute the waiver of any
performance other than the actual performance specifically waived.
 
c.           Dispute Resolution.  The Parties shall attempt in good faith to
resolve all disputes under this Services Agreement (each, a "Dispute") promptly
by negotiation as follows.  Any Party may give the other Party written notice of
any Dispute not resolved in the normal course of business.  An executive of each
Party shall meet by phone or in person at a mutually acceptable time within
10 days after delivery of such notice, and thereafter as often as they
reasonably deem necessary, to exchange relevant information and to attempt to
resolve the Dispute.  If the matter has not been resolved within 30 days from
the referral of the Dispute to senior executives or if no meeting of senior
executives has taken place within 15 days after such referral, either Party may
initiate such legal action as it deems appropriate.  If a negotiator intends to
be accompanied at a meeting by an attorney, the other negotiator shall be given
at least 5 days notice of such intention and may also be accompanied by an
attorney.  All negotiations pursuant to this Subsection (c) are confidential and
protected from subsequent testimonial disclosures, and shall be treated as
compromise and settlement negotiations for purposes of the Federal Rules of
Evidence and state rules of evidence.
 
d.           Governing Law; Venue and Jury Trial.  This Services Agreement and
performance hereunder will be governed by and construed in accordance with the
laws of the State of Idaho without reference to Idaho conflicts of law
principles.  Each Party irrevocably consents to the jurisdiction and venue of
the courts located in the County of Kootenai, Idaho and waives any objection on
the grounds of venue, forum non-conveniens or any similar grounds.  THE PARTIES
HEREBY UNCONDITIONALLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT.
 
e.           No Solicitation.  During the period expiring one year after the
termination of this Services Agreement, TLR will not, directly or indirectly,
solicit or recruit any Project Participant (defined below) to terminate his or
her employment with TDI.  The publication of advertisements in newspapers and/or
electronic media of general circulation (including advertisements posted on the
Internet) shall not in any event be deemed a violation of this provision.  The
term "Project Participant," as used herein, means an employee or consultant of
TDI that has performed work pursuant to this Services Agreement.
 
f.           Assignment.  Neither Party will assign this Services Agreement,
directly or indirectly, without the prior written consent of an authorized
executive officer of the other Party, provided that either Party may assign this
Services Agreement to its
 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

successor in a merger, consolidation or comparable transaction or to the
purchaser of all or substantially all of its assets (or the assets associated
with a particular line of business) so long as such successor or purchaser
agrees in writing to comply with the terms and conditions of this Services
Agreement and, provided further that TDI may assign this Services Agreement to
an affiliate, including to a parent, subsidiary or sister entity.
 
g.           Force Majeure.  Neither Party will be responsible for any failure
or delay in performing any obligation hereunder if such failure or delay is due
to a cause beyond the Party's reasonable control, including, but not limited to
acts of God, flood, fire, volcano, war, third-party suppliers, labor disputes or
governmental acts.  Notwithstanding the foregoing, TDI shall have no obligation
to provide Drilling Services to the extent that TLR is unable to pay as a result
of a force majeure event.
 
h.           Notices.  Any notice required or permitted under this Services
Agreement or required by law must be in writing and must be delivered in person,
by facsimile, by certified mail (return receipt requested), or by a nationally
recognized overnight service with all freight charges prepaid, to the address
set forth on the signature page below.  Notices will be deemed to have been
given at the time of actual delivery, if in person, or upon receipt (as
evidenced by facsimile confirmation, return receipt or overnight delivery
verification).  Either Party may change its address for notices by written
notice to the other Party in accordance with this Subsection (h).
 
i.           Miscellaneous.  Headings used in this Services Agreement are
intended for convenience or reference only and will not control or affect the
meaning or construction of any provision of this Services Agreement.  If any
provision in this Services Agreement is held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will in no way be affected or impaired thereby and such provision
shall be interpreted so as to best accomplish the intent of the Parties within
the limits of applicable law.  Any principle of construction or rule of law that
provides that an agreement shall be construed against the drafter of the
agreement shall not apply to the terms and conditions of this Services
Agreement.  This Services Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same
agreement.  TDI shall perform all work to be performed in connection with this
Services Agreement as an independent contractor and not as the agent or employee
of TLR.  All persons furnished by TDI shall be for all purposes solely TDI's
employees or agents and shall not be deemed to be employees of TLR for any
purpose whatsoever.  This Services Agreement is entered into only for the
benefit of TLR and TDI.  No other person or entity shall have the right to make
any claim or assert any right hereunder, and no other person or entity shall be
deemed a beneficiary of this Services Agreement.
 
[SIGNATURE PAGE TO FOLLOW]
 


 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

Agreed to and accepted:
 
 
 

Timberline Drilling, Incorporated Timberline Resources Corporation    
Signature:    DO NOT SIGN - EXHIBIT D Signature:    DO NOT SIGN - EXHIBIT D    
Print Name:   ____________________________ Print Name:  
____________________________     Title:   _________________________________
Title:   _________________________________     Date: 
_________________________________ Date:   _________________________________    
Address (for legal notices):    Address (for legal notices):   

 
 
 
                                                                           
 
 


 


 
[SIGNATURE PAGE TO DRILLING SERVICES AND RELATED PAYMENT OBLIGATIONS AGREEMENT]
 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 1
 
WORK ORDER FORM
 
Work Order Number:  (show this number on all invoices)
 
This Work Order is governed by the terms and conditions of the Drilling Services
and Related Payment Obligations Agreement (the "Services Agreement") between
Timberline Drilling, Incorporated ("TDI") and Timberline Resources Corporation
("TLR").  Undefined capitalized terms used herein are defined in the Services
Agreement.
 
TLR requests TDI to perform the Drilling Services described herein and TDI
hereby agrees to perform such Drilling Services, subject to the terms and
conditions of the Services Agreement and this Work Order.
 
The parties agree as follows:
 
1.           Scope of Drilling Services.
 
a.           The Property and Drilling Services.
 
 
i.
Property. The Drilling Services shall be performed on that certain real property
located at  and more particularly described in the written site submittals
provided to TDI by TLR ("Site Submittals") for the Drilling Services to be
performed under this Work Order.

 
{NOTE ANY KNOWN SUBSURFACE OR LATENT PHYSICAL CONDITIONS HERE UNLESS THEY APPEAR
ON THE SITE SUBMITTALS}
 
 
ii.
Drilling Services. TDI shall perform the following Drilling Services:

 
TDI shall drill hole(s) from surface locations selected by TLR on the
above-described property in order to obtain accurate samples for assay and
geological evaluation by TLR, all as more specifically set forth in the Site
Submittals.
 
In performing the Drilling Services, TDI shall be responsible for providing or
performing the following tasks and meeting the following specifications:
 
 
A.
{FILL IN ANY SPECIFICS WHICH DO NOT APPEAR IN THE SITE SUBMITTALS e.g., DRILLING
ADDITIVES AND/OR FLUID SPECIFICATIONS; PUMP DUMMY LENGTH AND DIAMETER; CENTER
RETURN HAMMER AND BITS AVAILABLE ON-SITE; LOW PSI TIRE OR TRACK EQUIPMENT;
DEPTHS}

 
 
B.
TDI shall provide a suitable truck for hauling, or suitable waterline, suction
pumps, relay pumps, and supplies for transporting water to the drill from the
water source provided by TLR, provided that a water source is within a
reasonable distance of the drill site; and

 
 
C.
Type of drilling: standard core.

 
 
iii.
TDI shall provide the tools, equipment, and/or other tangible materials used in
performing the Drilling Services.

 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

 
b.
Drill Activity Report. TDI shall maintain a reasonably detailed record of
drilling activity for any Drilling Services (each, a "Drilling Report") which
shall contain the following information and data:

 
{LIST ALL SUCH DATA}
 
The Drilling Report shall be maintained and updated by TDI regularly. TDI shall
deliver such Drilling Report to TLR's designee upon request. TLR's designee and
TDI's designee shall review and correct any questioned items, information,
quantities, or activity entered on the Drilling Report in a timely manner. When
questions concerning a Drilling Report cannot be resolved by TLR's designee and
TDI's designee, the matter will be resolved pursuant to Section 13(c) (Dispute
Resolution) of the Services Agreement.
 
 
c.
TLR to Provide. TLR shall provide the following at no cost to TDI for use in
performance of the Drilling Services:

 
●           drill sumps
 
●           access to and use of a source of drilling water
 
●           preparation of drill sites and access roads
 
●           reclamation of drill sites and access roads
 
●           reclamation of drill platforms
 
 
d.
Representatives. For purposes of this Work Order, TLR and TDI designate the
following representatives:

 

 TDI's Representative (Technical):   ______________________________________    
   TLR Technical Representative:    ______________________________________     
  Address:    ______________________________________       TLR Contract
Representative:    ______________________________________       Address:    
______________________________________          
______________________________________

 
                                             
2.           Compensation.
 
 
a.
Rates. For the Drilling Services described in this Work Order, TLR shall
compensate TDI at the rates provided in Section 2 of the Services Agreement
unless otherwise agreed to in writing by the Parties

 
 
b.
Reimbursable Expenses.  TLR shall not reimburse TDI for any out-of-pocket
expenses incurred by TDI in connection with the Drilling Services except for the
following:

 
●           Where special equipment is requested by TLR, freight for the
equipment will be charged to TLR at cost, plus freight, plus 15%.
 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

●           {LIST ANY OTHER EXPENSES THAT ARE REIMBURSABLE}
 




[Signature Page Follows]
 


 

Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED as of the last date of signature below.
 
 

Timberline Drilling, Incorporated Timberline Resources Corporation    
Signature:    DO NOT SIGN - EXHIBIT D Signature:    DO NOT SIGN - EXHIBIT D    
Print Name:   ____________________________ Print Name:  
____________________________     Title:   _________________________________
Title:   _________________________________     Date: 
_________________________________ Date:   _________________________________    

 
 
 
 
 
Exhibit "D"
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

APPENDIX OF DEFINED TERMS
TO
STOCK PURCHASE AGREEMENT


 
"Accounts Receivable” means all rights to payment and accounts receivable owned
or held by the Company, together with all interest, late charges, penalties,
collection fees and other sums that may be due and payable to the Company in
connection with such rights to payment or accounts receivable.
 
"Affiliate" means (1) a Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is controlled by a Person that
controls, such Person, (2) any trust or estate in which such Person has a
beneficial interest or as to which such Person serves as a trustee or in another
fiduciary capacity or (3) any spouse, parent or lineal descendent of such
Person.  As used in this definition, "control" means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies, whether through ownership of securities, partnership or other
ownership interests, by contract or otherwise.
 
"Agreement" means this Stock Purchase Agreement and the Appendix, Exhibits and
Schedules attached hereto.
 
"Benefit Plans” has the meaning set forth in Section 5.12.
 
"Breach” means a breach of a representation, warranty, covenant, obligation or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been any inaccuracy
in or breach of or any failure to perform or comply with, such representation,
warranty, covenant, obligation or other provision and the term Breach means any
such inaccuracy, breach, failure, claim, occurrence or circumstance.
 
"Business” means the business of providing underground and surface core drilling
services to companies with operating mines and advanced development and
exploration projects.
 
"Business Day" means a day other than a Saturday or a Sunday on which banks in
the State of Idaho are not authorized or required to close.
 
"Buyer" has the meaning set forth in the preamble to this Agreement.
 
"Buyer Ancillary Documents" means all agreements other than this Agreement,
certificates or documents contemplated herein to be executed and delivered by
Buyer at the Closing.
 
"Cash Consideration" has the meaning set forth in Section 3.1(c).
 
"Claim" has the meaning set forth in Section 10.2.
 
"Claim Notice" has the meaning set forth in Section 10.4(a).
 
"Cleanup" has the meaning set forth in the definition of Environmental, Health
and Safety Liabilities.
 
"Closing" has the meaning set forth in Section 4.1.
 

Appendix
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

"Closing Date" has the meaning set forth in Section 4.1.
 
"Closing Date Balance Sheet" has the meaning set forth in Section 3.3(b)(i).
 
"Closing Date Working Capital" has the meaning set forth in Section
3.3(b)(i)(A).
 
"Closing Payment" has the meaning set forth in Section 3.1(c).
 
"Code" means the Internal Revenue Code of 1986, as it has or may be amended or
any successor law and regulations issued by the IRS pursuant to the Code or any
successor law.
 
"Common Stock" has the meaning set forth in Section 5.3(a).
 
"Company" has the meaning set forth in the preamble to this Agreement.
 
"Confidential Information" means any information concerning the business and
affairs of the Company that is not already generally available to the public.
 
"Contemplated Transaction(s)" means all of the transactions contemplated by this
Agreement, including the sale of the Shares and WWE Shares by Seller to Buyer,
the execution and delivery of the Seller Ancillary Documents, the performance of
the parties' respective covenants and obligations under this Agreement and
Buyer's acquisition and ownership of the Shares and WWE Shares and exercise of
control over the Company.
 
"Current Ratio" means the quotient, the numerator of which is the Company’s
current assets, and the denominator of which is the Company’s current
liabilities, as the terms current assets and current liabilities are defined in
accordance with GAAP.
 
"Damages" means all losses, claims, damages (including incidental and
consequential damages), diminution in value, Liabilities, Taxes, fines,
penalties, assessments, judgments, costs and other expenses (including costs of
investigation and defense and reasonable attorneys' fees) whether or not
involving a third-party claim, of any nature and of any kind whatsoever.
 
"Drilling Services Agreement" means the Drilling Services Agreement, in
substantially the form of Exhibit "D" attached hereto, between Buyer and Seller,
which agreement provides for the provision of drilling services by the Buyer to
the Seller at a discounted price representing in the aggregate a value of
$1,100,000.
 
"Effective Time" has the meaning set forth in Section 4.1.
 
"Encumbrance" means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, right of refusal, options, mortgage,
deed of trust, easement, license, title defect, security interest or restriction
of any kind, including any restriction on use, voting, transfer, receipt of
income or exercise of any other attribute of ownership.
 
"Environment" means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.
 

Appendix
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

"Environmental, Health and Safety Liabilities" means any cost, Damages, expense,
Liability, obligation or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
 
 
(i)
any environmental, health or safety matters or conditions (including on-site or
off-site contamination, occupational safety and health and regulation of
chemical substances or products);

 
 
(ii)
awards, settlements, legal or administrative Proceedings, Damages, demands and
response and investigative, remedial or inspection costs and expenses arising
under Environmental Law or Occupational Safety and Health Law;

 
 
(iii)
financial responsibility under any Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment or other remediation or response actions
("Cleanup") required by any applicable Environmental Law or Occupational Safety
and Health Law (whether or not such Cleanup has been required or requested by
any Governmental Body or any other Person) and for any natural resource Damages;
or

 
 
(iv)
any other compliance, corrective, investigative or remedial measures required
under Environmental Law or Occupational Safety and Health Law.

 
The terms "removal,” remedial" and "response action" include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. §9601 et seq., as amended ("CERCLA")
and any equivalent state law.
 
"Environmental Law" means any Legal Requirement that requires or relates to:
 
 
(i)
advising appropriate authorities, employees and the public of intended or actual
Releases of pollutants or hazardous substances or materials, violations of
discharge limits or other prohibitions and of the commencements of activities,
such as resource extraction or construction, that could have significant impact
on the Environment;

 
 
(ii)
preventing or reducing to acceptable levels the Release of pollutants or
hazardous substances or materials into the Environment;

 
 
(iii)
reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated;

 
 
(iv)
protecting resources, species or ecological amenities;

 
 
(v)
reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil or other potentially harmful substances;

 
 
(vi)
cleaning up pollutants that have been Released, preventing the Threat of Release
or paying the costs of such Cleanup or prevention; or

 
 
(vii)
making responsible parties pay private parties or groups of them, for Damages
done to their health or the Environment or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

 

Appendix
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

 
"Equity Interests" means (a) with respect to a corporation, any and all shares
of capital stock, (b) with respect to a partnership, limited liability company,
trust or similar Person, any and all units, interests or other
partnership/limited liability company interests, and (c) any other direct or
indirect equity ownership or participation, including options, warrants, rights
and any other convertible or exchangeable securities or equity interests.

 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"ERISA Affiliate Plan" has the meaning set forth in Section 5.12(b)(viii).
 
"Excess Working Capital" has the meaning set forth in Section 3.3(a).
 
"Expenses" has the meaning set forth in Section 11.7.
 
"Facilities" means (i) the Owned Real Property, if any, (ii) the Leased Real
Property, (iii) the Improvements and (iv) any other real or personal property
interests or equipment (including motor vehicles, tank cars and rolling stock),
that are currently or formerly owned, operated or leased by the Company.
 
"Final Working Capital Adjustment Amount" has the meaning set forth in Section
3.3(c).
 
"Final Working Capital Adjustment Statement" has the meaning set forth in
Section 3.3(c).
 
"Financial Statements" has the meaning set forth in Section 5.4.
 
"FIRPTA Certificate" has the meaning set forth in Section 4.2(a)(ix).
 
"GAAP" means United States generally accepted accounting principles.
 
"Governmental Authorizations" means any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
"Governmental Body" means any (i) nation, state, county, city, town, village,
district or other jurisdiction of any nature, (ii) federal, state, local,
municipal, foreign or other governmental organization or body, (iii)
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official or entity and any court or
other tribunal), (iv) multi-national organization or body, or (v) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.
 
"Hazardous Activity" means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about or from the
Facilities or any part thereof into the Environment and any other act, business,
operation or thing that materially increases the danger, the risk of danger,
poses an unreasonable risk of harm to Persons or property on or off the
Facilities or that materially affects the value of the Facilities or the
Company.
 
       "Hazardous Materials" means any waste or other substance that is listed,
defined, designated or classified as, or otherwise determined to be, hazardous,
radioactive, toxic or a pollutant or a contaminant
 

Appendix
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

under or pursuant to any Environmental Law, including any admixture or solution
thereof and specifically including petroleum and all derivatives thereof or
synthetic substitutes therefore and asbestos or asbestos-containing materials.
 
"Improvements" means all of the buildings, plants, structures and other
improvements located on the Leased Real Property or Owned Real Property.
 
"Indebtedness" means as to the Company at any date (without duplication) (i)
indebtedness created, issued, incurred or assumed by the Company for borrowed
money and/or evidenced by bonds, debentures, notes, or similar instruments; (ii)
all obligations of the Company to pay the deferred purchase price of property or
services, excluding, however, trade accounts payable (other than for borrowed
money) arising in, and accrued expense incurred in, the Ordinary Course of
Business which are not overdue by more than sixty (60) days unless being
contested in good faith, and deferred compensation for services (under employee
benefit plans or otherwise) of directors, officers and other employees of the
Company rendered in the Ordinary Course of Business; (iii) all indebtedness of
others secured by an Encumbrance on any asset of the Company, whether or not
such indebtedness is assumed by the Company; (iv) all indebtedness or other
obligations of others guaranteed by the Company; (v) all capital lease
obligations; (vi) any debt prepayment penalties or obligations; (vii)
reimbursement obligations of the Company (whether contingent or otherwise) in
respect of letters of credit, bankers' acceptances, surety or other bonds and
similar instruments; and (viii) all declared but unpaid dividends.
 
"Indebtedness to be Assumed" has the meaning set forth in Section 3.1(c).
 
"Indemnified Party" has the meaning set forth in Section 10.4(a).
 
"Indemnifying Party" has the meaning set forth in Section 10.4(a).
 
"Indemnitor" has the meaning set forth in Section 10.2.
 
"Independent Accountants" has the meaning set forth in Section 3.3(c).
 
"Intellectual Property" means United States and foreign patents, pending patent
applications, continuations (in whole or in part), divisions, reissues,
disclosures, inventions (whether patentable or not) and improvements, registered
mask works and pending mask work registrations, trademark and service mark
registrations, pending trademark and service mark registrations, unregistered
trademarks and service marks, trade names, domain names, trade dress, logos,
rights to use content, copyright registrations, pending copyright applications,
unregistered copyrights, rights under copyright, renewal rights, extensions and
in each case, all goodwill associated therewith and technology and software,
trade secrets, confidential information, proprietary information and all other
proprietary information and intellectual property rights in any and all media.
 
"Interim Balance Sheet" has the meaning set forth in Section5.4.
 
"Interim Financial Statements" has the meaning set forth in Section 5.4.
 
"IRS" means the Internal Revenue Service.
 
"Knowledge" means an individual will be deemed to have Knowledge of a particular
fact or other matter if:
 
 

Appendix
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

(a)           that individual is actually aware of that fact or matter; or


(b)           a prudent individual could be expected to discover or otherwise
become aware of that fact or matter in the course of conducting a reasonably
comprehensive investigation regarding the accuracy of any representation or
warranty contained in this Agreement.
 
A Person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor or trustee of that
Person (or in any similar capacity) has, or at any time had, Knowledge of that
fact or other matter (as set forth in (a) and (b) above), and any such
individual (and any individual party to this Agreement) will be deemed to have
conducted a reasonably comprehensive investigation regarding the accuracy of the
representations and warranties made herein by that Person or individual.
 
"Leased Real Property" means all of the real property leased or subleased to the
Company including, but not limited to, the property located at (i) 2775 Howard
Street, Coeur D’Alene, Idaho, and (ii) 710 W. Dalton, Unit K, Coeur D’Alene,
Idaho.
 
"Leases" means all of the written leases and subleases (and any amendments,
modifications or extensions thereto) by which the Company demises the Leased
Real Property.
 
"Legal Requirement" means any applicable federal, state, local, municipal,
foreign, international, multinational or other administrative Order,
constitution, law, ordinance, principle of common law, rule, regulation, statute
or treaty as in effect on the date of this Agreement.
 
"Liability" means debts, obligations, duties or liabilities of every type and
trade, known or unknown, accrued or unaccrued, liquidated or unliquidated,
matured or unmatured, determined, determinable, fixed, contingent, absolute or
otherwise.
 
“Material” means any condition, change or event that could result in a Material
Adverse Effect.
 
"Material Adverse Effect" means any condition, change or event that could
materially and adversely affect the Business, operations, properties (including
intangible properties) or financial condition of the Company.
 
"Material Consents" shall have the meaning set forth in Section 8.1(f).
 
"MSHA" means the Mine Safety and Health Administration.
 
"Notice" means all written requests, consents, approvals, waivers, demands and
other communications hereunder.
 
"Occupational Safety and Health Law" means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions,
including, but not limited to any Legal Requirement, promulgated by MSHA.
 
"Order" means any award, decision, injunction, judgment, unit, decree, subpoena
or verdict entered, issued, as made or rendered by any court, administrative
agency or other Governmental Body or by any arbitrator.
 

Appendix
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

"Ordinary Course of Business" means conduct occurring in the usual and customary
operation of the Business consistent with historical practice.
 
"Organizational Documents" for each party means the charter, articles of
incorporation and bylaws.
 
"OSHA" means the Occupational Safety and Health Administration.
 
"Owned Real Property" means any real property owned by the Company in fee
simple.
 
"Payoff Letters" has the meaning set forth in Section 4.2(a)(ii).
 
"Permitted Real Estate Encumbrances" has the meaning set forth in Section
5.20(a)(ii).
 
"Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability partnership or
company, firm, joint venture, association, joint-stock company, estate, trust,
unincorporated organization, labor union or other governmental or regulatory
body or entity.
 
"Post-Closing Working Capital Adjustment Amount" has the meaning set forth in
Section 3.3(b)(i)(B).
 
"Post-Closing Working Capital Adjustment Statement" has the meaning set forth in
Section 3.3(b)(i)(B).
 
"Proceeding" shall mean any judicial, administrative or arbitral actions, suits
or proceedings (public or private) by or before any Governmental Body or before
any arbitrator, mediator or other alternative dispute resolution provider
pursuant to any collective bargaining agreement, contractual agreement or Law,
and including any audit or examination, or other administrative or court
proceeding with respect to Taxes or Tax Returns.
 
"Prohibited Transaction" has the meaning set forth in Section 4975(c)(1) of the
Code and Section 406 of ERISA.
 
"Purchase Price" has the meaning set forth in Section 3.1(a).
 
"Reasonable Best Efforts" means the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve such result as
expeditiously as possible.
 
"Related Party" has the meaning set forth in Section 5.25.
 
"Release" means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping or other releasing into the Environment, whether
intentional or unintentional.
 
"Schedules" means all of the schedules of disclosure of even date herewith
delivered by the Company and Seller to Buyer.


"Seller Ancillary Documents" means all agreements other than this Agreement,
certificates or documents contemplated herein to be executed and delivered by
Seller or the Company at the Closing.
 
"Seller" has the meaning set forth in the preamble to this Agreement.
 

Appendix
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
"Shares" has the meaning in Section 5.3(a).
 
"Tax" means any tax or taxes, however denominated, including income tax, capital
gains tax, value-added tax, sales tax, property tax, gift tax, estate tax,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, sales, use, transfer, registration, alternative or
add-on minimum, estimated or other tax of any kind whatsoever and any related
charge or amount (including any fine, penalty, interest or addition to tax),
imposed, assessed or collected by or under the authority of any Governmental
Body or payable pursuant to any tax-sharing agreement or any other arrangement
relating to the sharing or payment of any such tax, levy, assessment, tariff,
duty, deficiency or fee, including any interest, penalty or addition thereto,
whether disputed or not.
 
"Tax Returns" means any return (including any information return), report,
declaration of estimated Taxes, statement, schedule, notice, form or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
"Third Party Claim" has the meaning set forth in Section 10.4(a).
 
"Threat of Release" means a likelihood of a Release that may require action
under Environmental Laws in order to prevent or mitigate damage to the
Environment that may result from such Release.
 
"Threatened" means a claim, Proceeding, dispute, action or other matter shall
have been Threatened if any demand or statement has been made (orally or in
writing) or any notice has been given (orally or in writing); the parties agree
that this term encompasses only those oral demands, statements or notices that a
reasonable person in like circumstances would consider to indicate a serious
intent to pursue that which is demanded, stated or notified.
 
"Working Capital Adjustment Amount" has the meaning set forth in Section 3.3(b).
 
"Working Capital Deficit" has the meaning set forth in Section 3.3(a).
 
"Working Capital Objection Notice" has the meaning set forth in Section 3.3(c).
 
"Working Capital Objection Period" has the meaning set forth in Section 3.3(c).
 
"Working Capital Target" shall have the meaning set forth in Section 3.3(a).
 


 

Appendix
to
Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
